Exhibit 10.20

BAXTER INTERNATIONAL INC.
AND SUBSIDIARIES PENSION PLAN

(Amended and Restated Effective as of January 1, 2016)

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTSPAGE

ARTICLE I. Introduction

2

 

1.1.

The Plan2

 

1.2.

Plan Objectives2

 

1.3.

Benefits of Participants Terminating Employment prior to Effective Date2

 

1.4.

Supplements2

 

1.5.

Baxalta Incorporated Spin-Off2

ARTICLE II. Definitions

4

 

2.1.

“Accrued Benefit”4

 

2.2.

“Actuarial Equivalent”6

 

2.3.

“Administrative Committee”8

 

2.4.

“American”8

 

2.5.

“Average Monthly Compensation”8

 

2.6.

“Beneficiary”11

 

2.7.

“Benefit Reduction Factors”11

 

2.8.

“Board of Directors”12

 

2.9.

“Code”12

 

2.10.

“Company”12

 

2.11.

“Compensation”12

 

2.12.

“Computation Period”16

 

2.13.

“Death Benefit”16

 

2.14.

“Disability”16

 

2.15.

“Early Retirement Date”17

 

2.16.

“Effective Date”17

 

2.17.

“Eligible Employee”17

 

2.18.

“Employee”18

 

2.19.

“Employer”18

 

2.20.

“Employment Date”18

 

2.21.

“Entry Date”18

 

2.22.

“ERISA”19

 

2.23.

“Excluded Division”19

 

2.24.

“Highly Compensated Employee”19

 

2.25.

“Hour of Service”19

 

2.26.

“Investment Committee”21

 

2.27.

“Investment Manager”21

 

2.28.

“Joint and 50 Percent Survivor Annuity”21

 

2.29.

“Lump Sum”21

 

2.30.

“Non-forfeitable”22

 

2.31.

“Normal Retirement Date”22

 

2.32.

“One-Year Break in Service”22

 

2.33.

“Participant”22

 

2.34.

“Participating Employer”; “Non-Participating Employer”22

 

2.35.

“Participating Employer Contributions”22

 

2.36.

“Payment Date”22

 

2.37.

“Pension Benefit”22

 

2.38.

“Plan”23

- i -

--------------------------------------------------------------------------------

TABLE OF CONTENTSPAGE

 

2.39.

“Plan Year”23

 

2.40.

“Points”23

 

2.41.

“Primary Social Security Benefit”23

 

2.42.

“Projected Benefit Service”25

 

2.43.

“Single Life Annuity”25

 

2.44.

“Spouse”25

 

2.45.

“Termination of Employment”25

 

2.46.

“Trust”26

 

2.47.

“Trust Agreement”26

 

2.48.

“Trust Fund”26

 

2.49.

“Trustee”26

 

2.50.

“Year of Service”26

ARTICLE III. Participation

30

 

3.1.

Becoming a Participant30

 

3.2.

Ceasing to Be a Participant31

 

3.3.

Reemployment31

 

3.4.

Change of Job Status32

 

3.5.

Transfers32

 

3.6.

International Employees32

 

3.7.

Reemployment of Veterans32

ARTICLE IV. Eligibility for and Amount of Pension Benefits

33

 

4.1.

Normal Retirement33

 

4.2.

Late Retirement33

 

 

 

4.3.

Early Retirement33

 

4.4.

Disability Retirement34

 

4.5.

Deferred Vested Benefit35

ARTICLE V. Special Vesting Provisions for Divested Employees

37

 

5.1.

Accelerated Vesting37

 

5.2.

Re-employment37

ARTICLE VI. Benefits after Death

38

 

6.1.

Death after Payment Date38

 

6.2.

Death before Payment Date38

 

6.3.

Death Benefits Payable to Spouses38

 

6.4.

Survivor Benefits Payable to Non-Spouse Beneficiaries39

 

6.5.

Death Benefits for Disability Retirees40

 

6.6.

Pre‑Retirement Death Benefits Payable in a Lump Sum40

 

6.7.

Designation of Beneficiary40

 

6.8.

Incapacitated Participants or Beneficiaries41

 

6.9.

Death During Military Service41

- ii -

--------------------------------------------------------------------------------

TABLE OF CONTENTSPAGE

ARTICLE VII. Form and Payment of Pension Benefits and Death Benefits

42

 

7.1.

Normal Form of Payment42

 

7.2.

Optional Forms of Payment42

 

7.3.

Lump Sum Cash‑Out43

 

7.4.

Rules as to Election and Discontinuance of Optional Forms of Payment44

 

7.5.

Special Payment Limitations47

 

7.6.

Effect of Prior Lump Sums on Pension Benefits48

 

7.7.

Effect of Participant Resuming Employment after Benefits Commence48

 

7.8.

Special One Time Election for Immediate Payment of Certain Deferred Vested
Benefits50

ARTICLE VIII. Plan Committees

53

 

8.1.

Membership of Administrative and Investment Committees53

 

8.2.

Administrative Committee Powers and Duties53

 

8.3.

Investment Committee Powers and Duties55

 

8.4.

Conflicts of Interest56

 

8.5.

Compensation; Reimbursement56

 

8.6.

Standard of Care56

 

8.7.

Action by Committees57

 

8.8.

Resignation or Removal of Committee Member57

 

8.9.

Uniform Application of Rules by Administrative Committee57

 

8.10.

Claims Procedure57

 

8.11.

Correction of Errors58

ARTICLE IX. Trust, the Trustee and Plan Financing

60

 

9.1.

Trust Agreement60

 

9.2.

Selection of Trustee60

 

9.3.

Trustee’s Duties60

 

9.4.

Trust Income60

 

9.5.

Expenses60

 

9.6.

Trust Entity60

 

9.7.

Funding Policy60

 

9.8.

Participating Employer Contributions60

 

9.9.

Forfeitures61

 

9.10.

Exclusive Benefit of Participants61

 

9.11.

Benefits Payable Only from Trust Fund62

ARTICLE X. Adoption and Withdrawal from Plan

63

 

10.1.

Procedure for Adoption63

 

10.2.

Procedure for Withdrawal63

ARTICLE XI. Amendment and Termination

64

 

11.1.

Amendments64

 

11.2.

Termination66

 

11.3.

Disposition of Fund on Termination66

 

11.4.

Disposition Medium67

- iii -

--------------------------------------------------------------------------------

TABLE OF CONTENTSPAGE

ARTICLE XII. Special Top-Heavy Rules

68

 

12.1.

Application68

 

12.2.

Special Terms68

 

12.3.

Vested Percentage71

 

12.4.

Minimum Benefit72

 

12.5.

Maximum Benefit Accrual73

 

12.6.

Termination of Top‑Heavy Status73

ARTICLE XIII. Miscellaneous Provisions

74

 

13.1.

Company Merger74

 

13.2.

Plan Merger74

 

13.3.

Nonalienation of Benefits74

 

13.4.

Qualified Domestic Relations Orders74

 

13.5.

No Employment Guarantee75

 

13.6.

Termination of Employment75

 

13.7.

Limitation on Vesting75

 

13.8.

No Duplication of Benefits75

 

13.9.

Source of Benefits75

 

13.10.

Reduction for Overpayment75

 

13.11.

Limitations on Pension Benefits Payable to Highly Compensated Participants75

 

13.12.

Maximum Pensions76

 

13.13.

Funding-Based Limitations on Benefits76

 

13.14.

Indemnity79

 

13.15.

Gender and Number80

 

13.16.

Severability80

 

13.17.

Headings80

 

13.18.

Uniform and Nondiscriminatory Treatment80

 

13.19.

Applicable Law80

 

13.20.

Action by the Participating Employer80

 

13.21.

Participant Litigation80

 

- iv -

--------------------------------------------------------------------------------

TABLE OF CONTENTSPAGE

SUPPLEMENT A Early Payment Factors % of Age 65 Accrued Benefit Payable for
Commencement from Ages 44-65

XX*

 

SUPPLEMENT B Special Retirement Program

XX*

 

SUPPLEMENT C Excluded Divisions

XX*

 

SUPPLEMENT D Provisions Applicable to Participants Transferred to Allegiance

XX*

 

SUPPLEMENT E Entitlement Codes for Non-Resident Aliens with U.S.-Source Income
Excluded from Participation in the Plan

XX*

 

SUPPLEMENT F Regression Factors

XX*

 

SUPPLEMENT G Provisions Applicable to Employees of Sybron Corporation

XX*

 

SUPPLEMENT H Average Monthly Compensation for Participants
Incurring  Termination of Employment Prior to January 1, 1998

XX*

 

SUPPLEMENT I Pre-retirement Death Benefits for Terminations Prior to January 1,
1990

XX*

 

SUPPLEMENT J Transfer of Assets from BOC Group Cash Balance Retirement Plan

XX*

 

SUPPLEMENT K Transfer of Assets from the Clintec Pension Plan

XX*

 

SUPPLEMENT L Merger of the Immuno-U.S., Inc. Defined Benefit Plan

XX*

 

SUPPLEMENT M Special One Time Election for Immediate Payment of Certain Deferred
Vested Benefits

XX*

 

 

 

*Supplement has been redacted  - v -

--------------------------------------------------------------------------------

 

BAXTER INTERNATIONAL INC.
AND SUBSIDIARIES PENSION PLAN

(Amended and Restated Effective January 1, 2016)

ARTICLE I.

Introduction

1.1.The Plan.  Effective September 1, 1960, American Hospital Supply Corporation
established the American Hospital Supply Corporation Retirement Plan, which was
amended and restated as of January 1, 1985.  American Hospital Supply
Corporation merged with Baxter International Inc. (then known as “Baxter
Travenol Laboratories, Inc.”), and, effective as of January 1, 1986, the plan
name was changed to Baxter Travenol Laboratories, Inc. and Subsidiaries Pension
Plan.  The Plan was amended to provide for participation by Eligible Employees
of Baxter International Inc. and its participating units.  The Plan has been
further amended from time to time including an amendment, effective June 9,
1988, which changed the name of the Plan to Baxter International Inc. and
Subsidiaries Pension Plan (the “Plan”). The Plan was amended and restated
effective January 1, 1992, again amended and restated, on September 30, 1996,
January 1, 2007, January 1, 2010, January 1, 2015 and most recently restated
effective January 1, 2016.  This document incorporates all previous amendments
adopted since the most recent restatement, and constitutes an amendment,
restatement and continuation of the Plan as in effect immediately prior to the
Effective Date, subject to any transition dates and other effective dates set
forth in this document.

1.2.Plan Objectives.  The Plan is a defined benefit pension plan maintained by
Baxter International Inc. to assist in providing Participants with retirement
benefits.

1.3.Benefits of Participants Terminating Employment prior to Effective Date. The
benefits payable with respect to Participants whose benefits were in pay status
prior to the Effective Date and who do not again become Eligible Employees will
in all respects continue to be governed by the terms and conditions of the Plan
as in effect at the time such benefits commenced.   Except to the extent
expressly provided to the contrary in an applicable Supplement or elsewhere in
the Plan, the Accrued Benefits, eligibility, vesting and other rights of other
Participants incurring a Termination of Employment prior to the Effective Date
will continue to be governed by the terms and conditions of the Plan as in
effect at the time of such Termination of Employment.

1.4.Supplements.  Supplements to the Plan may be adopted, attached to and
incorporated in the Plan at any time.  The provisions of any such Supplements
will have the same effect that such provisions would have if they were included
within the basic text of the Plan.  Supplements will specify the persons
affected and will supersede the other provisions of the Plan to the extent
necessary to eliminate inconsistencies between the Plan provisions and the
provisions of such Supplements.

1.5.Baxalta Incorporated Spin-Off.  In connection with the Company’s spin-off of
its biopharmaceutical business, the Company underwent an internal reorganization
and

- 2 -

--------------------------------------------------------------------------------

 

incorporated Baxalta Incorporated (“Baxalta”) as a subsidiary of the Company,
and Baxalta was spun-off on July 1, 2015 (the “Spin-Off Date”) pursuant to a
Separation and Distribution Agreement (the “Agreement”), and thereupon became an
independent, publicly traded corporation which owns and operates the
biopharmaceutical business previously owned and operated by the Company.

As described in the Agreement and the Employee Matters Agreement between the
Company and Baxalta, Baxalta established, effective as of May 1, 2015, the
Baxalta Incorporated Pension Plan (the “Baxalta Plan”), a qualified defined
benefit plan that generally mirrors the Plan, to provide for the benefits of the
following Employees who were Participants immediately prior to the date such
Employee transfers to employment with Baxalta from the Company:

 

(a)

An Employee (including an Employee who is on an approved leave of absence from
the Company) who transfers to employment with Baxalta from the Company on or
before the Spin-Off Date; or

 

(b)

An Employee who transfers to employment with Baxalta from the Company in
accordance with the Transition Services Agreement.

As described in the Agreement and the Employee Matters Agreement, the assets and
liabilities in the Plan allocable to an Employee who transferred to employment
with Baxalta as described in this Section (a “Baxalta Participant”), were
transferred to the Baxalta Plan as of May 1, 2015, in accordance with Code
Section 414(l) (and the regulations promulgated thereunder) and ERISA Section
4044, as applicable.  As a result of such, a Baxalta Participant shall cease to
have any benefit under the Plan following his transfer of employment to Baxalta,
and shall instead participate under the Baxalta Plan; provided, however, that
the benefit of any Baxalta Participant who terminated employment between May 1,
2015, and the Spin-Off Date were transferred from the Baxalta Plan back to the
Plan.  For the avoidance of doubt, an Employee who transfers to employment with
Baxalta as described in this Section and is subsequently rehired by the Company
is not eligible to participate in the Plan.

- 3 -

--------------------------------------------------------------------------------

 

ARTICLE II.

Definitions

The following terms, whenever used in the capitalized form, will have the
meanings set forth below unless the context clearly indicates otherwise:

2.1.“Accrued Benefit”. means, subject to (c) below and the limitations of
Sections 13.11 and 13.12, a monthly amount payable to or for the benefit of a
Participant commencing on the Payment Date for his Normal Retirement Pension
Benefit under Section 4.1 (or if later, the Payment Date for his Late Retirement
Pension Benefit described in Section 4.2), equal to the greater of (a) or (b):

 

(a)

General Formula.  A Single Life Annuity in an amount equal to (i) minus (ii)
multiplied by (iii):

 

(i)

an amount equal to one and three-quarters percent (1-3/4 percent) of the
Participant’s Average Monthly Compensation multiplied by his Projected Benefit
Service; minus

 

(ii)

an amount equal to one and three-quarters percent (1-3/4 percent) of the
Participant’s Primary Social Security Benefit multiplied by his Projected
Benefit Service.  In no event will the amount calculated under this paragraph
(ii) exceed 60 percent of the Participant’s Primary Social Security Benefit;
multiplied by

 

(iii)

an amount equal to a fraction, the numerator of which is the Participant’s
actual Years of Service and the denominator of which is the Participant’s
Projected Benefit Service.

For Participants who terminate employment on or after December 31, 1997 with a
Non-forfeitable Accrued Benefit, the benefit provided under this subsection will
be increased as necessary so that the monthly payment is not less than $100.

 

(b)

Alternate Formulae. The Accrued Benefit of a Participant will be the greater of
the Accrued Benefit described in (a) above or, if applicable, the greatest
Accrued Benefit payable as a Single Life Annuity for such Participant which is
determined as follows:

 

(i)

American Merger Benefit.  Subject to the conditions described in the Plan as in
effect on November 25, 1985 (the “Merger Date”), each Participant who was a
Participant on the Merger Date is entitled to a fully vested benefit (referred
to as the “American Merger Benefit”) which is payable in lieu of any other
benefits under the Plan if such American Merger Benefit is larger than the
benefits otherwise payable to or for the benefit of such Participant
hereunder.  Such American Merger Benefit will be determined under the terms of
the Plan as in effect on the Merger Date

- 4 -

--------------------------------------------------------------------------------

 

 

and will be an amount determined as of the Merger Date equal to (A) minus (B)
multiplied by (C):

 

(A)

an amount equal to four and one‑quarter percent (4¼ percent) of the
Participant’s Average Monthly Compensation as of the Merger Date (under the
terms of the Plan as then in effect) multiplied by his Projected Benefit Service
as of the Merger Date; minus

 

(B)

an amount equal to one and three‑quarters percent (1¾ percent) of the
Participant’s Primary Social Security Benefit as of the Merger Date (under the
terms of the Plan as then in effect) multiplied by his Projected Benefit Service
as of such date (under the terms of the Plan as then in effect).  In no event
will the amount calculated under this subparagraph (B) exceed 60 percent of the
Participant’s Primary Social Security Benefit; multiplied by

 

(C)

an amount equal to a fraction, the numerator of which is the Participant’s
actual Years of Service as of the Merger Date (under the terms of the Plan as
then in effect) and the denominator of which is the Participant’s Projected
Benefit Service determined as of the Merger Date (under the terms of the Plan as
then in effect).

 

(ii)

Alternative Benefit under Applicable Supplement.  The Accrued Benefit of certain
groups of Participants which are frozen or otherwise limited or modified may be
preserved as a minimum benefit in accordance with an applicable Supplement.

 

(iii)

No Diminishment of Benefit Amount after Early Retirement.  In no event will the
Accrued Benefit of a Participant eligible for a normal retirement benefit be
less than the largest early retirement benefit the Participant could have
received if he had retired on his Early Retirement Date.

 

(iv)

Top-Heavy Minimum Benefit.  If Article XII is applicable to the Plan, the
minimum benefit requirements of Section 12.4 may entitle certain Participants to
minimum benefits under the Plan.

 

(v)

Pre-1989 Accrued Benefit.  Each Participant who was an Eligible Employee on
December 31, 1988, under the terms of the Plan as in effect on such date is
entitled to a “1988 Minimum Benefit” which is payable in lieu of any other
benefits under the Plan if such 1988 Minimum Benefit is larger than the benefits
otherwise payable to or for the benefit of such Participant hereunder.  Such
1988 Minimum Benefit will be an amount determined in accordance with the
provisions of Section 2.1(a), except that such determination will not be subject
to Section 2.11(e), and such determination will be made as of December 31, 1988,
on the basis of the Participant’s Average Monthly Compensation, Projected
Benefit Service,

- 5 -

--------------------------------------------------------------------------------

 

 

Primary Social Security Benefit and Actual Years of Service of such Participant
as of such date as determined under the terms of the Plan as then in effect.

 

(vi)

Pre-1990 Accrued Benefit.  Each Participant who was an Eligible Employee on
December 31, 1989 under the terms of the Plan as in effect on such date is
entitled to a “1989 Minimum Benefit,” which is payable in lieu of any other
benefits under the Plan if such 1989 Minimum Benefit is larger than the benefits
otherwise payable to or for the benefit of such Participant hereunder.  Such
1989 Minimum Benefit will be an amount determined as of December 31, 1989 in
accordance with Section 2.1(a), except that for purposes of this subsection
(b)(vi) the Average Monthly Compensation, the Projected Benefit Service, the
Primary Social Security Benefit and the actual Years of Service of a Participant
will be determined as of December 31, 1989 based upon the terms of the Plan as
then in effect.

 

(c)

Nondiscrimination Limitations.   The benefits accrued on behalf of any
Participant who is a Highly Compensated Employee will be limited to no more than
the maximum amount that may be so accrued on behalf of such Highly Compensated
Employee under the Code Section 401(a)(4) nondiscrimination compliance testing
method then in effect.

The benefit under any of Section 2.1(b)(i)-(vi) will be determined with
reference to all of the provisions of the previous versions of this Plan
referred to in such Section, including minimum benefit provisions similar to the
other minimum benefit provisions of Section 2.1(b)(i)‑(vi).

2.2.“Actuarial Equivalent” . means, for purposes of computing a Lump Sum or the
payments under the forms of benefit described in Article VII and for purposes of
computing any adjustments applicable under the Plan to reflect the commencement
of any form of benefit payments on or after the Effective Date and at a time
other than a Participant’s Normal Retirement Date, the Pension Benefit having
the same value as the Accrued Benefit based upon the applicable interest rates
and mortality assumptions described below.

 

(a)

The following interest rates and mortality assumptions will apply with respect
to a Participant who incurs a Termination of Employment:

 

(i)

Ten percent (10%) per annum compounded annually and applied as of the date of
determination with respect to any computation of an optional form of benefit
other than a Lump Sum;

 

(ii)

For a Lump Sum, the Pension Benefit Guaranty Corporation (“PBGC”) immediate or
deferred annuity interest rate (whichever is applicable) in effect at the
beginning of the Plan Year in which the Participant’s benefit is paid hereunder,
unless otherwise provided for in an applicable Supplement.  Such PBGC rate will
apply to Participants who incur a Termination of Employment prior to January 1,
1996.  However, if the

- 6 -

--------------------------------------------------------------------------------

 

 

Participant’s Termination of Employment occurred during the 1995 Plan Year, such
rate will be the lesser of the PBGC rate in effect on the first day of the 1995
Plan Year or January 1, 1996 if the distribution was not made prior to January
1, 1996.  Effective for Terminations of Employment occurring after December 31,
1995, the applicable rate of interest based on the annual 30-year Treasury
securities rate for October of the year prior to the Plan Year in which the
Participant’s benefit hereunder is paid (except as otherwise provided in the
last paragraph of this Section 2.2(a)(ii)) will be used to calculate Lump Sums;
provided, however, that for distributions made in 1996, the applicable interest
rate will not be greater than the annual 30-year Treasury securities rate for
November of 1995.  

Beginning in February 2002, in light of the decision by the United States
Department of Treasury to suspend issuance of 30-year bonds, and to therefore
cease publication of the annual rate of interest on 30-year Treasury securities,
the “annual rate of interest on 30-year Treasury securities” for a particular
month will be based on such written guidance as may be issued from time to time
by the Internal Revenue Service describing the appropriate 30-year Treasury
interest rate to use for purposes of Code section 417(e).

For each Plan Year commencing with 2008, the interest rate shall be a blended
rate, equal to the sum of the interest rate on 30-year Treasury securities, as
determined in the preceding paragraphs, multiplied by the applicable percentage
from the following table, plus the applicable segment rate, based upon the
number of years until the Participant’s Normal Retirement Date, as determined
under Code section 417(e)(3) as amended by the Pension Protection Act of 2006
for October of the year preceding the commencement of the Plan Year, multiplied
by the applicable percentage from the following table:

Plan Year

Percentage for 30-year Treasury security rate

Percentage for applicable segment rate

2008

80

20

2009

60

40

2010

40

60

2011

20

80

2012 and thereafter

0

100

 

Effective December 1, 2012, the applicable rate of interest shall be based on
the rate in effect for August of the year prior to the Plan Year in which the
Participant’s benefit hereunder is paid; provided, however, that in the case of
a Lump Sum paid prior to January 1, 2014, other than a Lump Sum paid pursuant to
Supplement M, the applicable rate of interest shall be the

- 7 -

--------------------------------------------------------------------------------

 

rate for either October or August of the year prior to the Plan Year in which
the benefit is paid, whichever produces the larger Lump Sum.

 

(b)

The mortality assumption is determined in accordance with the 1971 Group Annuity
Mortality Table, weighted 75 percent male and 25 percent female.  Effective for
Terminations of Employment occurring after December 31, 1995,  the mortality
assumption for purposes of the calculation of a Lump Sum payment will be the
applicable mortality table prescribed by the Secretary of the Treasury pursuant
to Code Section 417(e)(3)(A)(ii)(I).  For purposes of the foregoing, the
“applicable mortality table” for distributions with annuity start dates
beginning on or after December 31, 2002, is the mortality table prescribed by
the Secretary of the Treasury as set forth in Revenue Ruling 2001-62.  The
“applicable mortality table” for distributions with annuity start dates
beginning during 2008 is the mortality table set forth in Revenue Ruling
2007-67, and for distributions with annuity start dates beginning in Plan Years
after 2008 the applicable mortality table will be the mortality table specified
for the Plan Year by the Secretary of the Treasury pursuant to Code section
417(e)(3) as amended by the Pension Protection Act of 2006, each which
applicable mortality tables is incorporated herein by this reference.

2.3.“Administrative Committee” . means the committee which is responsible for
administering the Plan in accordance with Article VIII.

2.4.“American” . means American Hospital Supply Corporation, the sponsor of the
AHSC Plan prior to the Merger Date.

2.5.“Average Monthly Compensation” . means, effective for Participants whose
Termination of Employment occurs after December 31, 1997,  the amount determined
under this Section.  For Participants whose last Termination of Employment
occurred prior to January 1, 1998, the rules in Supplement H will apply, along
with the provisions of subsection (f) below.  Prior to April 1, 2004, Average
Monthly Compensation shall be determined in accordance with this Section 2.5 as
in effect prior to this restatement (including all interpretations and
administrative practices thereunder); provided that in no event shall any
amendment to this Section 2.5 reduce any Participant’s Accrued Benefit as of
March 31, 2004).

Average Monthly Compensation is the Participant’s Compensation paid while an
Eligible Employee during the five consecutive Plan Years during the
Participant’s compensation history which produces the largest amount, divided by
60.  A Participant’s compensation history includes the ten consecutive Plan
Years preceding his most recent Termination of Employment.  However, if a
Participant’s Termination Date is on or after December 7 of a Plan Year, such
Plan Year will be included in the Participant’s ten-year compensation
history.  If a Participant has fewer than five consecutive Plan Years but at
least one Plan Year in his Compensation history, the Compensation from those
years will be divided by the number of months in those Plan Years.

A Participant’s compensation history and Average Monthly Compensation will be
determined without regard to the following “drop-out years” and the Compensation
earned in such years:

- 8 -

--------------------------------------------------------------------------------

 

 

(i)

the Participant’s first partial Plan Year of employment as an Eligible Employee,

 

(ii)

any Plan Year in which the Participant was an Eligible Employee and was credited
with less than 1,000 Hours of Service,

 

(iii)

any Plan Year in which the Participant performed no services for an Employer,
and

 

(iv)

any Plan Year in which the Participant was employed at any time during such Plan
Year by a Non-Participating Employer other than an Employer that has adopted the
Baxter Healthcare Corporation of Puerto Rico Pension Plan as described in
subsection (d), below, unless the Participant transferred from a Participating
Employer to any such Non-Participating Employer on or after December 7 of the
Plan Year, in which case the Plan Year will be included in determining Average
Monthly Compensation, subject to clause (ii), above; provided, that this
exclusion will only apply to Plan Years beginning with 2007 if the
Non-Participating Employer to which the Participant is transferred is not a
United States domestic Employer.

Except as provided in Section 2.11(a)(i)(A)(20), and subject to other provisions
of the Plan, Compensation for any Plan Year will not include Compensation paid
more than 30 days after the Participant’s Termination of Employment.  

Compensation will not be disregarded solely because it was used to calculate an
Accrued Benefit that was previously paid in a lump sum.

The following special rules will apply in determining Average Monthly
Compensation:

 

(a)

Participants with Less Than One Year of Compensation.  If, after the drop-out
years are disregarded, a Participant has less than one Plan Year of Compensation
while an Eligible Employee, Average Monthly Compensation means the Participant’s
total Compensation as an Eligible Employee annualized based on the period over
which such Compensation was earned and divided by twelve.

 

(b)

Disabled Participants.  The Average Monthly Compensation of a Participant
entitled to disability retirement benefits will be subject to the modification
described in Section 4.4(a).

 

(c)

Imputed Compensation.  Participants transferred to Allegiance Corporation on or
about September 30, 1996 who consequently did not receive a full year of
Compensation during the 1996 Plan Year will have their Average Monthly
Compensation adjusted as set forth in Supplement D.

 

(d)

Transfers to/from Puerto Rico.  If a Participant transfers from a Participating
Employer to a Non-Participating Employer that has adopted the Baxter Healthcare
Corporation of Puerto Rico Pension Plan, or transfers from such Non-

- 9 -

--------------------------------------------------------------------------------

 

 

Participating Employer doing business in the Commonwealth of Puerto Rico to a
Participating Employer, his Average Monthly Compensation will take into account
both his Compensation and the Plan Years while employed by such
Non-Participating Employer doing business in the Commonwealth of Puerto Rico and
the Participating Employer as if he were at all times an Eligible Employee.

 

(e)

Rehired Participants.  

 

(i)

A Participant’s Compensation in the year he is rehired will be disregarded for
purposes of determining his Average Monthly Compensation, except as otherwise
provided in clause (ii).

 

(ii)

If the Participant was rehired in the same year that he incurred a Termination
of Employment, such Plan Year and the Compensation earned during such Plan Year
may be included in determining Average Monthly Compensation, subject to the
drop-out rules, above, but if such Plan Year is included the calculation of
Average Monthly Compensation shall be adjusted to reflect the fraction of the
Plan Year of rehire during which the Compensation was earned.

 

(iii)

A rehired Participant’s Compensation earned as an Eligible Employee prior to his
Termination of Employment shall be included (subject to the drop-out rules)
regardless of whether he incurred a One-Year Break in Service prior to being
rehired and regardless of whether he received a Lump Sum payment upon
Termination of Employment.  The Administrative Committee may establish
procedures for estimating a Participant’s Compensation during a prior period of
employment if the actual amount cannot be ascertained.

 

(iv)

The provisions of this paragraph (e) will not apply to a Participant who is
rehired after December 31, 2006.

 

(f)

Transition Rules.  The rules in this Section will apply with respect to
Participants whose Termination of Employment occurs after December 31, 1997.  If
a Participant commenced a new compensation history under the Plan prior to
January 1, 1998 under the prior rules for determining Average Monthly
Compensation because of non-continuous service (a “service break”), and the
Compensation for the Plan Year following the Plan Year in which the service
break ends was more than the Compensation for the Plan Year prior to the Plan
Year in which the service break began, then the rules in this Section will apply
only with respect to the compensation history following such service break.  If
the Compensation in the Plan Year following the Plan Year in which the service
break ends is less than the Compensation in the Plan Year prior to the Plan Year
in which the service break began, then the rules in this Section will apply to
all Plan Years prior to such service break and to all Plan Years following such
service break.  However, the foregoing sentence will not apply if subsequent

- 10 -

--------------------------------------------------------------------------------

 

 

increases in Compensation result in a reduction in a Participant’s Accrued
Benefit in violation of Code Section 411(d)(6).

 

(g)

Rehires after Divestitures. In any case in which a Participant ceases to
participate in the Plan as the result of a sale or other divestiture of the
business that employed the Participant, and the Participant’s Accrued Benefit
and the assets attributable to such Accrued Benefit are transferred to another
plan in connection with the transaction, if such Participant is subsequently
rehired by an Employer the Compensation paid to such Employee prior to such
transaction shall not be included in Average Monthly Compensation unless the
Participant is rehired prior to January 1, 2007, and the Accrued Benefit and
attributable assets are transferred back to the Plan.  

2.6.“Beneficiary” . means the persons or trusts validly designated by a
Participant or the Plan in accordance with Section 6.7 to receive any benefits
payable on behalf of such Participant after his death.

2.7.“Benefit Reduction Factors” . means the factors utilized to adjust the
amount of a Participant’s benefits to reflect that such benefits are paid
earlier than the Participant’s Normal Retirement Date.  The Benefit Reduction
Factors utilized for purposes of the Plan will be determined as follows:

 

(a)

Participants with 85 Points.  Except as provided in (d) below, the benefits of a
Participant will not be reduced to reflect early payment if the total number of
the Participant’s Points as of his Termination of Employment equals or exceeds
85 Points.

 

(b)

Participants with At Least 65 but Fewer Than 85 Points and Disabled
Participants.  Except as provided in (d) below, the benefits of a Participant
whose total number of Points as of his Termination of Employment equals 65 or
more Points but less than 85 Points, or who qualifies for Disability Retirement
under Section 4.4, will be calculated in accordance with Table 1 of Supplement A
as of the date his payments commence.

 

(c)

Reduction Factors Applicable to Participants with Fewer Than 65 Points.  Except
as provided in (d) below, a Participant who incurs a Termination of Employment
prior to attaining 65 Points and elects to cause his Benefits to commence at or
after attainment of 65 Points will be subject to the Benefit Reduction Factors
described in Table 4 of Supplement A.

 

(d)

Reduction Factors Applicable to Pre‑1990 Accrued Benefits.  In the case of a
Participant whose Accrued Benefit is determined on the basis of his American
Merger Benefit in accordance with Section 2.1(b)(i), the Benefit Reduction
Factors are set forth in Table 3 of Supplement A. In the case of a Participant
whose Accrued Benefit is determined on the basis of his 1988 Accrued Benefit in
accordance with Section 2.1(b)(v) or on the basis of his 1989 Accrued Benefit in
accordance with Section 2.1(b)(vi), the Benefit Reduction Factors are set forth
in

- 11 -

--------------------------------------------------------------------------------

 

 

Table 2 of Supplement A.  However, if any Participant is age 55 upon Termination
of Employment and his Accrued Benefit is based on the 1988 Accrued Benefit or
the 1989 Accrued Benefit, the reduction factor will be .25% per month for each
month that the Payment Date precedes the Participant’s Normal Retirement
Date.  A Participant entitled to the American Merger Benefit is entitled to the
.25% factor only if he attained age 55 as of November 25, 1985.

In no case will the benefit calculated above be less than the benefit to which a
participant who did not incur a Termination of Employment prior to January 1,
1985 would be entitled on December 31, 1984 using the Actuarial Equivalent
assumptions then in effect.

2.8.“Board of Directors” . means the Board of Directors of the Company.

2.9.“Code” . means the Internal Revenue Code of 1986, as amended.

2.10.“Company” . means Baxter International Inc.

2.11.“Compensation” . means the amount determined with respect to a Participant
in accordance with the following alternative definitions:

 

(a)

Compensation.  Except as required by (b), (c) or (d) below, for each Eligible
Employee, “Compensation” means the amounts paid by the Participating Employers
during the Plan Year to such Eligible Employee for services as an Employee which
is included in such Compensation under the rules set forth in Section 2.11(a)(i)
below, other than such Compensation which is excluded under the rules set forth
in Section 2.11(a)(ii) below.  Compensation also includes amounts paid by a
Non-Participating Employer that has adopted the Baxter Healthcare Corporation of
Puerto Rico Pension Plan while an Eligible Employee is on the payroll of such
Non-Participating Employer.

 

(i)

Included Pay.  For purposes of this subsection 2.11(a), an Eligible Employee’s
Compensation will include the items described in (A) and (B), below:

 

(A)

The portion of  such earnings of an Employee which are required to be reported
as taxable income on Form W‑2 (or which would be required to be so reported but
for the fact that such Compensation is paid by an Employer in the Commonwealth
of Puerto Rico), including:

 

1.

bonuses paid pursuant to the Management Incentive Compensation Plan bonuses or
any annual bonus plan adopted in replacement thereof; payments in lieu of salary
increases; bonuses paid to sales representatives if included in the compensation
plan; and other bonuses under bonus plans specifically designated by the
Administrative

- 12 -

--------------------------------------------------------------------------------

 

 

Committee as constituting Compensation hereunder, other than bonuses described
in Section 2.11(a)(ii)(C)(7);

 

2.

call in pay;

 

3.

commission pay;

 

4.

double time pay;

 

5.

draws toward commissions;

 

6.

funeral pay;

 

7.

holiday pay;

 

8.

jury duty pay;

 

9.

lead pay;

 

10.

mileage pay for long haul truckers;

 

11.

military pay;

 

12.

on-call (beeper) pay

 

13.

overtime pay;

 

14.

paid absences;

 

15.

retroactive pay;

 

16.

salary or other regular pay;

 

17.

shift differentials;

 

18.

sick pay or other short-term disability pay;

 

19.

straight time pay;

 

20.

severance pay as follows: (a) for an Eligible Employee  whose Termination of
Employment occurred prior to January 1, 1990, an amount equal to the actual
amount of severance paid, not to exceed six months of severance pay; and (b) for
Participants whose Termination of Employment occurred after December 31, 1989
and before May 1, 1996, six months of severance pay;

 

21.

vacation pay.

- 13 -

--------------------------------------------------------------------------------

 

 

(B)

the amount of any salary reduction or cash or deferred contributions made by
such Eligible Employee under any plan maintained by the Participating Employers
which satisfies the requirements of Code Section 125 (other than the amounts
described in Sections 2.11(a)(ii)(C)(11) and (12) below), Code Section 401(k),
or Code Section 132(f).

 

(ii)

Excluded Pay.  For purposes of this Section 2.11(a), an Eligible Employee’s
Compensation will exclude:

 

(A)

Amounts required to be reported on such form as imputed income arising from the
Participating Employer’s moving expense reimbursement policies, the
Participating Employer’s life insurance plans or the Participating Employer’s
other fringe benefit plans;

 

(B)

Amounts paid to replace benefits not provided under any qualified plan due to
the contribution or benefit limitations or non‑discrimination restrictions; and

 

(C)

The following amounts paid, accrued or imputed:

 

1.

attendance awards;

 

2.

automobile allowances;

 

3.

business expense reimbursements;

 

4.

cash prizes or awards;

 

5.

gifts;

 

6.

contest pay;

 

7.

deferred compensation, including deferred bonuses;

 

8.

discretionary awards;

 

9.

employee referral awards;

 

10.

executive perquisite allowances;

 

11.

flex credits;

 

12.

flex cash;

 

13.

hiring bonuses;

 

14.

income from sale of stock;

- 14 -

--------------------------------------------------------------------------------

 

 

15.

income from the exercise of stock options;

 

16.

interest earnings on deferred compensation, including deferred bonuses;

 

17.

invention fees and awards;

 

18.

long term disability pay;

 

19.

mortgage differential payments;

 

20.

noncash prizes or awards;

 

21.

pay for unused sick time;

 

22.

performance shares;

 

23.

promotional awards;

 

24.

relocation expense reimbursements;

 

25.

restricted stock rights;

 

26.

retention bonuses;

 

27.

severance pay, effective for Terminations of Employment occurring after April
30, 1996;

 

28.

stock appreciation rights;

 

29.

tax equalization payments to expatriates;

 

30.

technical achievement awards;

 

31.

travel allowances;

 

32.

tuition reimbursements; and

 

33.

workers’ compensation benefits.

 

(b)

Compensation of Commissioned Sales Representatives.  Except as provided in (c)
and (d) below, the definition of Compensation set forth in Section 2.11(a) will
apply with respect to an Eligible Employee who is a commissioned sales
representative receiving Compensation without reimbursement for expenses under
Pay Plan D, except that only eighty‑five percent (85%) of the amounts included
in Compensation will be recognized.

 

(c)

“Compensation” for Certain Purposes.  For purposes of Section 13.12, and for
purposes of determining whether an Employee is a Highly Compensated

- 15 -

--------------------------------------------------------------------------------

 

 

Employee, “Compensation” means the compensation paid by an Employer during the
Plan Year to an Employee for personal services rendered and which is reportable
as taxable income on IRS Form W-2, plus the amount of any salary reduction or
cash or deferred contributions made by such Eligible Employee under any plan
maintained by the Participating Employers which satisfies the requirements of
Code Section 125, Code Section 401(k), or Code Section 132(f).  Anything else
contained herein to the contrary notwithstanding, effective January 1, 2008,
“Compensation” for such purposes shall not include any amount paid to an
Employee after the Employee’s termination of employment unless (i) such amount
is paid by the later of the end of the year in which employment is terminated or
two and one half months after the date of termination, (ii) such amount would
otherwise have been included in the applicable definition of Compensation, and
(iii) such amount constitutes either salary, wages (including overtime, shift
differentials and similar amounts), commissions or bonuses that would have been
paid prior to termination of employment if the Employee’s employment had not
terminated, payment for unused sick, vacation or other leave that the Employee
would have been able to use if employment had continued, or payment of
nonqualified deferred compensation that would have been paid at the same time
had employment not terminated.

 

(d)

Maximum Amount of “Compensation.” The annual Compensation for each Eligible
Employee taken into account under the Plan in any Plan Year shall not exceed
$265,000, as adjusted for such Plan Year for cost-of-living as provided in Code
Section 401(a)(17).  If Compensation for any prior Plan Year  is taken into
account in determining an Employee’s benefits accruing in the current Plan Year,
the Compensation for that prior Plan Year will be subject to the compensation
limit in effect for that prior Plan Year; provided that the compensation limit
for Plan Years prior to 2003 shall be $200,000.

 

(e)

Differential Military Pay.   Any amount paid to a Participant while on active
duty for a period of more than 30 days in the uniformed services of the United
States, which represents all or a portion of the Compensation the Participant
would have received if not on active duty, shall constitute Compensation for all
purposes of the Plan.

2.12.“Computation Period” . means the Plan Year or, solely for purposes of
determining Years of Eligibility Service under Section 2.50(c), either the
twelve‑month period commencing on the Employment Date or any Plan Year beginning
with the first Plan Year commencing after the Employment Date.

2.13.“Death Benefit” . means the benefit, if any, provided under Article VI of
the Plan.

2.14.“Disability” . means a mental or physical condition which occurs prior to a
Participant’s Termination of Employment which entitles the Participant to
disability benefits under the federal Social Security Act.  To qualify as a
Disability, the Participant must be

- 16 -

--------------------------------------------------------------------------------

 

determined to be disabled by the Social Security Administration as of a date
which falls on or before his Termination of Employment (determined without
regard to Section 2.45(b))

2.15.“Early Retirement Date” . means the date of the Participant’s Termination
of Employment subsequent to the date he has accumulated 65 Points and five Years
of Service as defined in Section 2.50(b) (or after he has attained age 55, in
the case of a Participant who first became a Participant prior to January 1,
1990 and whose Benefit is determined on the basis of his Pre‑1990 Accrued
Benefit in accordance with Section 2.1(b)(i), (v) or (vi)).

2.16.“Effective Date” . means January 1, 2016, except as expressly provided
otherwise in the Plan.

2.17.“Eligible Employee” . means any Employee who was on the payroll of a
Participating Employer on December 31, 2006, and whose Compensation constitutes
wages from employment within the meaning of Sections 3121(a) and (b) of the
Federal Insurance Contributions Act on and after the effective date of the
adoption of the Plan by the Participating Employer. Eligible Employees will not
include any of the following:

 

(a)

Collective Bargaining Exclusion.  An Employee who is a member of a unit of
employees covered by a collective bargaining agreement if there is evidence that
retirement benefits were the subject of good faith bargaining between
representatives of such unit and an Employer;

 

(b)

Excluded Classifications.  (i) Employees employed in the Commonwealth of Puerto
Rico or an Excluded Division listed on Supplement C; (ii) non-resident aliens
with no U.S.-source income; (iii) non-resident aliens with U.S.-source income
who have been assigned one of the benefit entitlement codes listed in Supplement
E; (iv) any Employees (including U.S. citizens) accruing benefits under the
Company’s pension plan for international employees, (v) leased employees
described in Code Section 414(n) or (vi) an independent contractor or
self-employed individual.  If an Employee is excluded from participation in the
Plan as an independent contractor and is later reclassified as an employee for
wage and hour purposes such Employee will be eligible as of the date of his
reclassification to become a Participant, upon the completion of the eligibility
requirements of Section 3.2, and will be credited with his Years of Service
completed since the date as of which he became an employee for purposes of
Section 2.50(b) but not for purposes of Section 2.50(a).  If a Participant is
reclassified for wage and hour purposes as an independent contractor or
self-employed individual, any Accrued Benefit under the Plan attributable to
service while the individual was improperly classified will be forfeited.

 

(c)

Employees Hired after December 31, 2006. Anything else contained herein to the
contrary notwithstanding, an Employee who was not employed by a Participating
Employer on December 31, 2006, shall not be an Eligible Employee, and shall not
become a Participant or accrue any benefit hereunder.

- 17 -

--------------------------------------------------------------------------------

 

2.18.“Employee” . means any person who is an employee of an Employer (as
determined under the law of the relevant state or country) in active employment
or on an approved leave of absence (including the period of Disability described
in Section 4.4), including the period of time before which it became an
Employer, but excluding the period of time after which it ceases to be an
Employer. An individual who is considered a leased employee of an Employer under
the provisions of Code Section 414(n)(2), as amended by the Small Business Job
Protection Act of 1996, will be an Employee.

For purposes of the Plan, including Section 2.17(b)(v), “leased employee” means
any person (other than a common-law employee of an Employer) who, under an
agreement between an Employer and any other person (the “leasing organization”),
has performed services for an Employer or for an Employer and related persons
(determined in accordance with Code Section 414(n)(6)) on a substantially
full-time basis for a period of at least one year, provided that the services
are performed under the primary direction or control of an
Employer.  Contributions provided to a leased employee that are attributable to
services performed for an Employer will be treated as provided by the
Employer.  The term “leased employee” will not include any person who would
otherwise be a leased employee if (a) the person is covered by a money purchase
pension plan providing (i) a nonintegrated employer contribution rate of at
least 10% of compensation, as defined in Code Section 415(c)(3), but including
amounts contributed in accordance with a salary reduction agreement that are
excludable from the person’s gross income under Code Section 125, 402(e)(3),
402(h), or 403(b), (ii) immediate participation, and (iii) full and immediate
vesting; and (b) leased employees do not constitute more than 20% of the
workforce of the Employer who are not Highly Compensated Employees.  

2.19.“Employer” . means:

 

(a)

Controlled Group.  A Participating Employer and any corporation, trade or
business, if it and the Participating Employer are members of a controlled group
of corporations as defined in Code Section 414(b) or under common control as
defined in Code Section 414(c); provided, however, that, solely for purposes of
the provisions pertaining to maximum pensions set forth in Section 13.12, the
standard of control under Code Sections 414(b) and 414(c) will be deemed to be
“more than 50 percent” rather than “at least 80 percent”;

 

(b)

Affiliated Service Group.  A Participating Employer and an organization, if it
and the Participating Employer are members of an affiliated service group as
defined in Code Section 414(m); or

 

(c)

Other Related Organizations.  A Participating Employer and any other
organization described in applicable regulations issued under Code Section
414(o).

2.20.“Employment Date” . means the day a person is credited with his first Hour
of Service, or in the case of an Employee who loses his prior Years of
Eligibility Service, the first day on which the Employee is credited with an
Hour of Service upon his rehire as an Employee.

2.21.“Entry Date” . means January 1 and July 1 of each Plan Year, except as
provided in Section 3.3(b).

- 18 -

--------------------------------------------------------------------------------

 

2.22.“ERISA” . means the Employee Retirement Income Security Act of 1974, as
amended.

2.23.“Excluded Division” . means a division or unit of a Participating Employer,
the Employees of which are not Eligible Employees.  Excluded Divisions are all
divisions or units excluded from the Plan pursuant to Supplement C.

2.24.“Highly Compensated Employee” . refers to an Employee if, for a Plan Year:

 

(a)

The Employee was a five-percent owner (as defined in Code Section 416(i)) of the
Employer at any time during that Plan Year or the preceding Plan Year; and

 

(b)

for the preceding year, the Employee

 

(i)

had Compensation in excess of $120,000 (as adjusted pursuant to Code Section
414(q)(1)), and

 

(ii)

was in the top 20% of Employees, ranked by Compensation paid during such Plan
Year.

For purposes of paragraph (b)(ii) Compensation is not limited as provided in
Code Section 401(a)(17).  Employees who have not completed six months of
service, who normally work less than 17½ hours per week, who normally work not
more than six months during any Plan Year, who have not attained age 21 and
union employees are excluded from the determination of the top 20% of
Employees.  

For purposes of this Section, non-resident aliens with no U.S.-source income are
not considered Employees.

2.25.“Hour of Service” . means:

 

(a)

Duty Hours.  Each hour for which an Employee is directly or indirectly paid or
entitled to payment by an Employer for the performance of duties.

 

(b)

Non-Duty Hours (Paid).  Each hour for which an Employee is directly or
indirectly paid or entitled to payment by an Employer for reasons (such as
vacation, holidays, sickness, short-term disability, long-term disability,
medical leave, family medical leave or jury duty) other than the performance of
duties.

 

(c)

Non-Duty Hours (Unpaid).  Each hour for which an Employee is not paid due to
medical leave, family medical leave, approved leave of absence or on layoff.  Up
to a total of 501 Hours of Service will be credited under this subsection (c) to
an Employee in a Computation Period on account of any single continuous period
during which the Employee performs no duties; provided, however, that if such
continuous period extends into the next Computation Period, up to 501 additional
Hours of Service will be credited in such next Computation Period; and further
provided that no Hours of Service will be credited under this subsection (c) for
any period of time after the Employee’s Termination of Employment.

- 19 -

--------------------------------------------------------------------------------

 

 

(d)

Back-Pay Hours.  Each hour for which no credit has been given under subsections
(a), (b) or (c) above, but for which back pay, irrespective of mitigation of
damages, has been either awarded or agreed to by an Employer.

 

(e)

Military Service Hours.  To the extent not taken into account under another
subsection of this Section, each hour of the normally scheduled work week during
a period when the Employee is absent from employment with an Employer for
voluntary or involuntary military service with the armed forces of the United
States, provided that either such Employee is receiving Compensation from the
Employer representing the differential between the Employee’s normal
Compensation and the amount paid to the Employee by the armed forces, or that
the Employee returns to work within 90 days after his discharge date or within
such longer period of time as may be prescribed by USERRA.

 

(f)

Worker’s Compensation.  No Hours of Service will be credited if payment is made
solely to comply with applicable workers’ compensation or disability insurance
laws.

 

(g)

Disability.  For purposes of Section 2.50, Hours of Service will only be counted
during a period for which a Participant receives payments on account of a
Disability to the extent provided in Section 4.4.

 

(h)

Intermittent Family Leave.  An Employee will be credited with Hours of Service
for each week in which he is on Intermittent Family Leave.  Subsection  (c) will
not apply to such Employees.  “Intermittent Family Leave” has the meaning given
in the Employer’s policies and procedures manual for an Employee who
periodically needs time off for the treatment and care of himself or family
members due to conditions which require ongoing medical treatment but which do
not require the Employee to take an extended leave of absence to provide or
obtain such care.

 

(i)

Maternity/Paternity Absences and FMLA Leave.  An Employee who is absent from
work due to a Maternity/Paternity Absence (as hereinafter defined) or due to an
unpaid leave of absence for which credit is required pursuant to the Family
Medical Leave Act of 1993, as amended, to be given for purposes of avoiding a
break in service shall be treated as having completed certain Hours of Service
for a limited period.  The Employee will be treated as completing either (i) the
number of Hours of Service that normally would have been credited but for the
absence (i.e., 45 Hours of Service per week) or (ii) if the normal work hours
are unknown, eight Hours of Service for each normal workday during the leave, to
a maximum per Plan Year of 501 Hours of Service.  The Hours of Service required
to be credited under this subsection must be credited only to prevent a One-Year
Break in Service in the Plan Year in which the absence begins for one of the
permitted reasons or, if crediting in such year is not necessary to prevent a
One-Year Break in Service in the Plan Year, in the following Plan Year.  For
this purposes, a “Maternity/Paternity Absence” means a paid or unpaid absence
from employment (including an unapproved leave of absence) with an Employer by

- 20 -

--------------------------------------------------------------------------------

 

 

reason of the pregnancy of the Employee; by reason of the birth of a child of
the Employee; by reason of the placement of a child under age 18 in connection
with the adoption of the child by the Employee (including a trial period prior
to adoption); or for purposes of caring for a child immediately following birth
or adoption.  The Employee must prove to the satisfaction of the Administrative
Committee that the absence meets the above requirements and must supply
information concerning the length of the absence unless the Administrative
Committee has access to relevant information without the Employee submitting it

The number of Hours of Service to be credited to Employees will be calculated
based on 45 hours for each week for which the Employee would be entitled to at
least one Hour of Service.  In the case of a payment which is made or due on
account of a period during which an Employee performs no duties and which
results in the crediting of Hours of Service under subsection (b), (c) or (e)
above, or in the case of an award or agreement for back pay made with respect to
a period described in subsection (d) above, the number of Hours of Service to be
credited will be in accordance with the provisions of the Rules and Regulations
for Minimum Standards for Employee Pension Benefit Plans, U.S. Department of
Labor, 29 C.F.R. Section 2530.200b-2(b) which are hereby incorporated by
reference.  Such rules and regulations will apply to subsection (c) above as if
absences described in such Section were paid absences.  Hours of Service will be
credited to a Plan Year in accordance with the provisions of subsection (c) of
the above-cited Department of Labor Regulations.  Hours required to be credited
for more than one reason under this Section which pertain to the same period of
time will be credited only once.

For purposes of determining the Hours of Service for eligibility, Years of
Service under Section 2.50(b) and Points under Section 2.40, an Employee
employed by a Non-Participating Employer outside of the United States (i.e., not
on a U.S. payroll) will be credited with 190 Hours of Service for each month
during which he is employed in such capacity.

2.26.“Investment Committee” . means the committee which is responsible for
directing the investment of the Trust Fund in accordance with Article VIII.

2.27.“Investment Manager” . means a fiduciary who meets the requirements of
ERISA Section 3(38) and to whom the Investment Committee has delegated the
responsibility for investment of a portion of the assets of the Trust Fund.

2.28.“Joint and 50 Percent Survivor Annuity” . means, except where specifically
provided to the contrary in Sections 6.3(b) and 7.2(a), a reduced Pension
Benefit payable monthly during the lifetime of the Participant with the
provision that 50 percent of such monthly benefit will be payable to the
Participant’s surviving Spouse in monthly installments commencing on the first
day of the month following the month in which the Participant dies, and
continuing thereafter on the first day of the month during the remaining
lifetime of the Spouse.

2.29.“Lump Sum” . means a lump sum payment in cash which is the Actuarial
Equivalent of the Participant’s Accrued Benefit.

- 21 -

--------------------------------------------------------------------------------

 

2.30.“Non-forfeitable” . means, with respect to a Participant’s Accrued Benefit,
100% of such Accrued Benefit, provided that the Participant:

 

(a)

reached his Normal Retirement Date;

 

(b)

completed five Years of Service if the Participant was employed by an Employer
after December 31, 1988;

 

(c)

completed ten Years of Service if the Participant was employed by an Employer
prior to January 1, 1989, but not after December 31, 1988;

 

(d)

is entitled to the American Merger Benefit described in Section 2.1(b)(i), (but
such Non-forfeitable interest obtained by this subsection (d) will be limited to
such American Merger Benefit); or

 

(e)

is subject to accelerated vesting under Article V, but only with respect to the
Accrued Benefit earned as of the date provided for in the resolution that grants
full vesting of the Accrued Benefit.

2.31.“Normal Retirement Date” . means the date on which a Participant attains
age 65.

2.32.“One-Year Break in Service” . means a Computation Period (other than the
first Computation Period used to determine Eligibility Years of Service) in
which an Employee has fewer than 501 Hours of Service.

2.33.“Participant” . means a person who is participating in the Plan pursuant to
the provisions of Article III.

2.34.“Participating Employer”; “Non-Participating Employer”.  A Participating
Employer means the Company or any Employer on and after the effective date of
its adoption of the Plan in accordance with Section 10.1.  A Non-Participating
Employer means any Employer which is not a Participating Employer.  For all
purposes of the Plan, an Employee who is employed by a Non-Participating
Employer, but who is nevertheless eligible to participate in the Plan under a
grandfather rule or similar action by the Administrative Committee, shall be
treated as employed by a Participating Employer.

2.35.“Participating Employer Contributions” . means contributions by
Participating Employers to the Trust under the terms of Section 9.8.

2.36.“Payment Date” . means the date as of which the payment of a retirement or
disability benefit commences as set forth in Sections 4.1 through 4.5.  If a
Participant is rehired by an Employer prior to his Normal Retirement Date, any
Payment Date determined under Sections 4.3, 4.4 or 4.5 will be disregarded.

2.37.“Pension Benefit” . means the benefit payable to a Participant under the
provisions of Section 4.1, 4.2, 4.3, 4.4 or 4.5.

- 22 -

--------------------------------------------------------------------------------

 

2.38.“Plan” . means the Baxter International Inc. and Subsidiaries Pension Plan
(as amended), as set forth in this document and the attached Supplements.

2.39.“Plan Year” . means the twelve consecutive month period beginning January 1
and ending December 31.

2.40.“Points” . means, with respect to any Participant, a number which is equal
to

 

(a)

the sum of the number of full years of the Participant’s attained age and the
number of his Years of Service described in Section 2.50(a); plus

 

(b)

the Participant’s service with Non-Participating Employer(s) that would have
constituted Years of Service under Section 2.50(a) as if such Non-Participating
Employer(s) were Participating Employer(s) and as if the Participant’s
remuneration with such Employer(s) consisted of wages subject to the Federal
Insurance Contributions Act while employed by such Employer; plus

 

(c)

the Participant’s service with an Employer after December 31, 2006, that would
have constituted Years of Service if the Participant had not elected to cease
accruing benefits as of December 31, 2006, pursuant to Section 3.1(c); minus

 

(d)

any Years of Service under Section 2.50(a) attributable to prior Lump Sums of
$5,000 or less.

For purposes of Section 2.40(b), above, a Participant will receive credit for
190 Hours of Service for each calendar month in which he is employed by a
Non-Participating Employer outside of the United States.

2.41.“Primary Social Security Benefit” . means the benefit amount specified in
(a) below, subject to the provisions of (b), (c), (d) and (e) below:

 

(a)

General Rule.  The estimated monthly primary insurance amount that a Participant
is or would be entitled to receive commencing at age 65, or at Termination of
Employment, if later, under the Social Security Act, whether or not he applies
for or actually receives such benefit.  For purposes of the Plan, such estimated
amount will be determined as of the last date that he receives Compensation
(“Date of Determination”) on the following basis.

 

(i)

Social Security Act.  The calculation is based on the provisions of the Social
Security Act as in effect on the Date of Determination (regardless of any
retroactive changes made by legislation enacted after said date). The factors
for indexing wages, if any, and the table or formula that would be used to
compute the Participant’s benefit upon his attaining age 65, or his Date of
Determination if later, will remain unchanged from those in effect on the Date
of Determination.

 

(ii)

Wages in Past Years. If submitted by the Participant as described in (c) below,
the Participant’s actual wages under Code Section 3121 for Past

- 23 -

--------------------------------------------------------------------------------

 

 

Years; otherwise wages in Past Years are determined by projecting the Pivot Wage
backwards from the Pivot Year by six percent (6%) per year..

 

(iii)

Wages in Future Years. Wages in all Future Years are assumed to equal the Pivot
Wage;

 

(iv)

Definitions.

 

(A)

“Pivot Year” is the calendar year preceding the calendar year of the Date of
Determination.

 

(B)

“Past Years” are those calendar years equal to or before the Pivot Year and
equal to or after the later of the calendar year 1951 or the calendar year of
the Participant’s 22nd birthday.

 

(C)

“Future Years” are those calendar years after the Pivot Year and before the
later of the calendar year of the Date of Determination or the calendar year of
the Participant’s 65th birthday.

 

(D)

“Annualized Compensation” for a calendar year is the actual Compensation
received in the calendar year multiplied by a fraction, the numerator of which
is the number of days in the calendar year and the denominator or which is the
number of days in the calendar year included in the period or periods for which
the Participant received Compensation.

 

(E)

“Pivot Wage” is the Participant’s Annualized Compensation for the Pivot Year if
the Participant received any Compensation in the Pivot Year; otherwise it is the
Annualized Compensation for the calendar year of the Date of Determination
discounted by six percent (6%).

 

(b)

Disability Exception.  The Primary Social Security Benefit for a Participant
eligible to receive a disability retirement benefit under Section 4.4 will be
calculated as described in subsection (a) above except that:

 

(i)

The Date of Determination will be the earlier of the date he ceases accruing an
Accrued Benefit under Section 4.4 or his Normal Retirement Date; and

 

(ii)

The Participant’s Pivot Year will be the calendar year next preceding the year
in which his Disability arose for which a full year of such wages were paid.

 

(c)

Proof of Actual Benefit Amounts.  The Participant may submit his actual wage
history on such forms, in such manner and at such times as the Administrative
Committee will require for the purpose of determining wages through the
Participant’s Termination of Employment.  In no case will the submission of a

- 24 -

--------------------------------------------------------------------------------

 

 

Participant’s actual wage history cause him to receive a smaller benefit than he
would have been entitled to using estimated earnings.  A Participant will have
up to six months to submit his actual wage history after being informed of the
opportunity to do so.  A Participant may not submit his actual wage history
later than 30 days prior to his Payment Date.  A Participant who has attained
age 65 may submit an actual award letter from the Social Security Administration
at least 30 days prior to his Payment Date and such award will be used to
determine the offset under Section 2.1, if the offset is less than the amount
that would have been offset using the assumptions set forth in this Section
2.41.  The date payments commence under such award letter (or the date of such
award letter if there is no commencement date) must be no earlier than twelve
months prior to the Participant’s Payment Date.

 

(d)

Limitation on Offset.  Notwithstanding the provisions of subsections (a), (b),
or (c) above, where it can be demonstrated that the dollar amount of a
Participant’s Primary Social Security Benefit determined above and offset by
this Plan exceeds the amount permitted to be offset for the Plan to remain
qualified under Code Section 401(a), based on the Participant’s actual detailed
earnings history under Code Section 3121, such offset will be accordingly
reduced.

 

(e)

Accrued Benefit Prior to January 1, 1988. Notwithstanding any other provisions
of this Section, the Accrued Benefit of a Participant who terminated employment
prior to January 1, 1988 will be determined by the AHSC Plan or Travenol Plan as
in effect immediately prior to such date.’

2.42.“Projected Benefit Service” . means a Participant’s actual Years of Service
plus the additional Years of Service he would be expected to earn if he
continued in employment as an Eligible Employee who performs at least 1,000
hours of service each Plan Year until his Normal Retirement Date.

2.43.“Single Life Annuity” . means the form of payment of a Participant’s
Pension Benefit described in Section 7.2(b).

2.44.“Spouse” . means the person who is married to the Participant at the
relevant time.  If a Participant was lawfully married under the laws of the
state or other jurisdiction in which the marriage ceremony was performed
(including a marriage to a person of the same gender), or if a Participant
entered into a common law marriage that was valid in the state or other
jurisdiction in which the Participant resided at the time, the person to whom
the Participant was married shall continue to be considered the Participant’s
Spouse regardless of the laws of the state or other jurisdiction in which the
Participant currently resides.  The Administrative Committee is entitled to rely
on a Participant’s representation of his marital status.  A Participant whose
records indicate that he is married may establish that he was subsequently
divorced or abandoned upon delivery of a court order evidencing the same to the
Administrative Committee.

2.45.“Termination of Employment” . occurs when a person ceases to be an
Employee.  The Termination of Employment for an Employee incurring a separation
from service prior to May 1, 1996 will occur as of the last day he is listed on
an Employer’s payroll.  

- 25 -

--------------------------------------------------------------------------------

 

The Termination of Employment of an Employee incurring a separation from service
after April 30, 1996 will occur as of the date of such separation, regardless of
whether any post-separation pay is owed to such Participant or included in such
Participant’s Compensation.  The date of a  Participant’s Termination of
Employment is subject to the provisions of Supplement D.  The foregoing
provisions also are subject to the following rules:

 

(a)

Transfers.  A transfer of employment from a Participating Employer to any other
Employer within the controlled group as defined in Section 2.19(a) will not
constitute a Termination of Employment.  

 

(b)

Disability. Effective for disabilities determined by the Social Security
Administration to have occurred after September 30, 1996 a Participant’s
Termination of Employment, for purposes of determining whether an Employee is
entitled to a Disability Pension Benefit under Section 4.4, occurs as of the end
of the six-month period immediately following his separation from service with
an Employer during which he is receiving disability pay.  If no disability date
is indicated by the Social Security Administration’s award letter, then the
disability date will be deemed to occur after September 30, 1996 as long as the
Social Security award letter is dated after March 31, 1997.  If the award letter
is dated prior to April 1, 1997, the disability date will be deemed to occur
prior to October 1, 1996 and the six-month period will be increased to twelve
months.  For purposes of determining his Accrued Benefit under Section 4.4(a), a
Disabled Participant’s Termination Date is his Normal Retirement Date, or if
earlier, the date he elects to commence his Disability Retirement under Section
4.4(b).

2.46.“Trust” . means the legal entity resulting from the Trust Agreements
entered into by or on behalf of the Participating Employers and the Trustee
pursuant to which assets of the Plan are received, held, invested and
distributed to or for the benefit of Participants, Spouses, and Beneficiaries.

2.47.“Trust Agreement” . means the agreements entered into by or on behalf of
the Participating Employers and the Trustee establishing the Trust, as amended.

2.48.“Trust Fund” . means all assets held by the Trustee, Investment Managers
and insurance institutions in accordance with the Trust Agreement and the Plan.

2.49.“Trustee” . means any individual(s) or corporation(s) designated in the
Trust Agreement to execute the duties of the Trustee as set forth in the Trust
Agreement.

2.50.“Year of Service” . means each Computation Period during which an Employee
earns at least 1,000 Hours of Service.

 

(a)

Benefit Accrual.  For purposes of determining a Participant’s Accrued Benefit
and Projected Benefit Service, a Year of Service means a Year of Service
(including periods of Disability to the extent provided in Section 4.4) earned
while a Participant excluding:

- 26 -

--------------------------------------------------------------------------------

 

 

(i)

Non-Participating Employer Service.  All Years of Service due to employment with
(a) an Employer prior to the date as of which it became a Participating Employer
(except as otherwise agreed to by the Administrative Committee or its delegate
in connection with such adoption); (b) a Non-Participating Employer; and (c) an
Excluded Division of a Participating Employer.

 

(ii)

Service Prior to Participation.   All Years of Service with a Participating
Employer prior to becoming a Participant except that the following service prior
to becoming a Participant will be recognized:

 

(A)

Effective January 1, 1987, if an Eligible Employee becomes a Participant at any
time during a Plan Year, his Hours of Service earned from January through the
date participation commences in such Plan Year will count in determining whether
a Year of Service is earned.

 

(B)

Prior to January 1, 1986, the Plan was only applicable to Eligible Employees of
American and its participating units.  Effective as of such date, the Plan was
extended to employees of the Company and its participating units.  Accordingly,
all Participants employed by the Company on or after January 1, 1986 will be
credited with any Years of  Service with respect to their employment with a
Participating Employer prior to January 1, 1986, beginning with the January 1 or
July 1 following the date such Participant attained age 18 and completed one
Year of Service.  Such Participants need not have been employed by the Company
as of the date American was merged into the Company in order to receive such
credit.  Participants will receive credit for 190 Hours of Service for each
month prior to January 1, 1986 during which the Eligible Employee was employed
by a Participating Employer in lieu of the 45 Hours of Service equivalency set
forth in Section 2.25.  

 

(C)

Effective for Participants who have not commenced their Pension Benefit as of
the Effective Date but who became a Participant under the Plan’s prior
eligibility rules (age 30 and two Years of Service prior to January 1, 1976 and
age 25 and one Year of Service between January 1, 1976 and January 1, 1985) such
Participants are credited with Years of Service beginning on the January 1 or
July 1 next following the date on which they attained the age and completed the
service set forth in Section 3.1(b)(i) and (ii).

 

(iii)

Service Prior to Divestiture.  In the case of a Participant who is rehired after
ceasing to participate in the Plan as the result of a sale or other divestiture
of the business that employed the Participant, in which the Participant’s
Accrued Benefit and the assets attributable to such Accrued

- 27 -

--------------------------------------------------------------------------------

 

 

Benefit were transferred to another plan in connection with the transaction, all
Years of Service earned prior to such transaction unless the Accrued Benefit and
attributable assets are transferred back to the Plan, in which event the rules
generally applicable to a rehired former Participant shall apply.

 

(b)

Vesting and Entitlement to Benefits.  For purposes of determining (i) a
Participant’s Non-forfeitable interest in his Accrued Benefit, and (ii)
entitlement to benefits under Articles IV and VI, a Year of Service includes a
Year of Service as an Employee of an Employer.  The following Years of Service
will be recognized for purposes of this subsection (b):

 

(i)

Years of Service earned with an entity prior to its becoming an Employer will be
recognized only if the Employee was employed on the date the entity became an
Employer.  For purposes of this paragraph (i), an Employee will receive 190
Hours of Service per month from the most recent date of hire until the date of
acquisition.

 

(ii)

Prior to January 1, 1986, the Plan was only applicable to Eligible Employees of
American.  Effective as of such date, the Plan was extended to Eligible
Employees of the Company.  Accordingly, for all Participants whose Termination
of Employment occurs after the Effective Date, such Participants will be
credited with Years of Service with respect to their employment with an Employer
prior to January 1, 1986.  In determining such Years of Service, Participants
will receive credit for 190 Hours of Service for each month prior to January 1,
1986 during which the Eligible Employee was employed by an Employer in lieu of
the 45 Hours of Service equivalency set forth in Section 2.25.

 

(c)

Eligibility to Participate.  For purposes of determining an Employee’s
eligibility to participate in the Plan a Year of Service (sometimes referred to
as a Year of Eligibility Service) shall be calculated in the same manner as in
subsection (b), except that the first Computation Period shall be the twelve
month period commencing on the Employment Date rather than the Plan Year in
which the Employment Date occurs.

 

(d)

Years of Service Disregarded.  If an Employee does not have a Non-forfeitable
interest in the Plan and incurs a One-Year Break in Service and thereafter
returns to employment with an Employer on or after January 1, 1985, his prior
Years of Service for vesting, eligibility and benefit service will be
disregarded only if he has five consecutive One-Year Breaks in Service and if
the number of One-Year Breaks in Service equals or exceeds his Years of Service
for vesting purposes prior to the One-Year Break in Service.

 

(e)

Special Rule for Certain Rehired Participants.  In the case of a Participant who
is rehired by the Company after ceasing to participate in the Plan as the result
of the Company’s spin-off of the Caremark and Dade divisions that employed the

- 28 -

--------------------------------------------------------------------------------

 

 

Participant, in which the Participant’s Accrued Benefit and the assets
attributable to such Accrued Benefit were transferred to another plan in
connection with such transaction, all Years of Service earned prior to the
spin-off shall be included for purposes of determining the Participant’s total
number of Points under Section 2.7; provided, however, that such Participant has
a Termination of Employment on or after January 1, 2003.  

- 29 -

--------------------------------------------------------------------------------

 

ARTICLE III.

Participation

3.1.Becoming a Participant.  An Eligible Employee may become a Participant in
accordance with the following requirements:

 

(a)

Continuation of Participation.  Each Eligible Employee who was a Participant in
the Plan immediately prior to the Effective Date will participate in the Plan on
and after the Effective Date until his participation ceases in accordance with
the Plan.

 

(b)

Initial Participation.  Each Eligible Employee who is not a Participant as
described in (a) will become a Participant on the first Entry Date coincident
with or next following the date he satisfies the following requirements:

 

(i)

He has completed one Year of Service; and

 

(ii)

He has attained age 21.

 

(c)

Participation Freeze.  Participation in the Plan is frozen effective December
31, 2006, and no Employees shall become Participants after such date, subject to
the following:

 

(i)

No Employee who was not employed by a Participating Employer on December 31,
2006, shall be eligible to Participate in the Plan.

 

(ii)

An Eligible Employee who was employed by a Participating Employer on December
31, 2006, but who had not satisfied the requirements of paragraph (b) on such
date, shall become a Participant on the first Entry Date after he satisfies such
requirements, unless he elects not to become a Participant as provided in
subparagraph (c)(iii) below.

 

(iii)

Each Participant or Eligible Employee who either (A) was employed by a
Participating Employer on December 31, 2006, and would not have been entitled to
a Deferred Vested Benefit if he incurred a Termination of Employment on such
date, or (B) is described in subparagraph (c)(ii) above, may irrevocably elect
to either cease accruing benefits as of December 31, 2006, or not to become a
Participant.  The Accrued Benefit of a Participant who elects to cease accruing
benefits shall thereafter be equal to his Accrued Benefit as of December 31,
2006, which shall not be adjusted for subsequent changes in his Average Monthly
Compensation, Years of Service, Projected Benefit Service, or Primary Social
Security Benefit, but such Participant shall continue to earn Years of Service
for purposes of vesting, and Points, and his Accrued Benefit shall be payable
upon retirement or other Termination of Employment as provided herein.  An
Eligible Employee who elects not to become a Participant shall thereafter be
ineligible to become a Participant in the Plan.  Such election shall be made in
accordance with rules and procedures established by the

- 30 -

--------------------------------------------------------------------------------

 

 

Administrative Committee, which rules and procedures shall specify the manner in
which the election shall be made.  Although it is anticipated that Participants
and Eligible Employees who make such election will be eligible to receive
additional contributions under the Baxter International Inc. and Subsidiaries
Incentive Investment Plan (“IIP”), nothing contained herein shall be construed
to limit the Company’s authority to amend the IIP, or to permit a Participant to
resume participation in this Plan should it do so.  A Participant or Eligible
Employee who fails to affirmatively make the election described above shall
continue to accrue benefits, or shall become a Participant, as applicable, in
accordance with the remaining terms of the Plan.

3.2.Ceasing to Be a Participant.  Once an Eligible Employee has become a
Participant in accordance with Section 3.1, he will remain a Participant in the
Plan until the later of the date such Participant ceases to be an Eligible
Employee (or elects to cease accruing benefits pursuant to Section 3.1(c)(iii))
or the date that all of the benefits to which the Participant is entitled under
the Plan, if any, have been distributed for his benefit in accordance with the
Plan.

3.3.Reemployment.  Reemployment following a Termination of Employment will
affect the former Employee as follows:

 

(a)

Eligible Employee and Prior Participant.  An Eligible Employee who previously
was a Participant prior to his Termination of Employment will automatically
become a Participant on the date he again earns an Hour of Service as an
Eligible Employee.

 

(b)

Eligible Employee with One or More Years of Service.  An Eligible Employee who
previously satisfied the requirements of Section 3.1(b) but incurred a
Termination of Employment before the next Entry Date, and who is rehired as an
Eligible Employee with one Year of Eligibility Service, will automatically
become a Participant on the later of (i) the Entry Date that would have applied
without a Termination of Employment or (ii) the date he again earns an Hour of
Service as an Eligible Employee.

 

(c)

Eligible Employee without One or More Years of Service.  An Eligible Employee
who did not have a Year of Eligibility Service when he incurred a Termination of
Employment must earn a Year of Eligibility Service based on the eligibility
Computation Period described in Section 2.12.

 

(d)

Re-Employment after December 31, 2006.  Notwithstanding the foregoing, a
Participant who incurs a Termination of Employment after December 31, 2006, and
is subsequently re-employed, shall not be eligible to resume accruing benefits
under the Plan, but such Participant’s Accrued Benefit shall be fixed as of the
date on which he incurred the Termination of Employment.  An Eligible Employee
who incurs a Termination of Employment after December 31, 2006, prior to

- 31 -

--------------------------------------------------------------------------------

 

 

having become a Participant and who is subsequently re-employed shall not be an
Eligible Employee and shall not become a Participant.

3.4.Change of Job Status.  An Employee who has satisfied the service requirement
of Section 3.1(b)(i) but who is not a Participant because he is not an Eligible
Employee will become a Participant on the later of (a) the Entry Date that would
have applied had he been an Eligible Employee or (b) the date he becomes an
Eligible Employee.

3.5.Transfers.  A Participant who transfers to a Non-Participating Employer will
continue to accrue Years of Service (as defined in Section 2.50(a)) after such
transfer, unless the Non-Participating Employer is located outside of the United
States, in which case he will not accrue any additional Years of Service after
such transfer.  If a Participant transferred to a Non-Participating Employer
outside of the United States and is transferred back to a Participating Employer
after December 31, 2006, he will not accrue any additional Years of Service, and
his Accrued Benefit shall be fixed as of the date of the original transfer.  For
purposes of this Section 3.5, a Non-Participating Employer located in Puerto
Rico shall be considered to be located outside of the United States.

3.6.International Employees.  A Participant who becomes eligible to accrue
benefits under the Company’s pension plan for international employees will cease
accruing any additional Years of Service (defined in Section 2.50(a)) effective
as of the date he becomes a participant in such pension plan.  If such a
Participant ceases to accrue benefits under the pension plan for international
employees after December 31, 2006, he will not accrue any additional Years of
Service, and his Accrued Benefit shall be fixed as of the date he originally
became eligible to accrue benefits under the pension plan for international
employees.

3.7.Reemployment of Veterans.  Notwithstanding any provision of this Plan to the
contrary, benefit and service credit with respect to qualified military service
will be provided in accordance with Code Section 414(u).  If an Eligible
Employee’s or Participant’s military service began prior to January 1, 2007, and
Section 414(u) applies upon his re-employment after December 31, 2006, he shall
resume or commence participation as required by Section 414(u), and if he would
have been eligible to make the election described in Section 3.1(c)(iii) had he
been employed on December 31, 2006, he shall be permitted to make the election
upon his re-employment in accordance with rules and procedures established by
the Administrative Committee.  If he so elects, his Accrued Benefit shall
thereafter be determined as of December 31, 2006, as if he had been employed
through such date, in accordance with the requirements of Section
414(u).  Effective January 1, 2009, the provisions of this Section shall also
apply to a Participant who dies or becomes Disabled while performing qualified
military service, as if such Participant had returned to employed on the day
prior to the day on which he died or incurred such Disability.

- 32 -

--------------------------------------------------------------------------------

 

ARTICLE IV.

Eligibility for and Amount of Pension Benefits

4.1.Normal Retirement.  A Participant who incurs a Termination of Employment in
the month in which he attains his Normal Retirement Date is entitled to his
Pension Benefit.  

 

(a)

Amount.  The amount of the Participant’s Pension Benefit will be his Accrued
Benefit, or the Actuarial Equivalent of his Accrued Benefit if paid in one of
the other forms of payment described in Article VII.  

 

(b)

Commencement.  A Participant will begin receiving his Pension Benefit in the
form provided for in Article VII commencing effective as of the Payment
Date.  The Payment Date is the first day of the second month next following his
Normal Retirement Date.  However, if a Participant notifies the Administrative
Committee of his intent to retire at least 30 days prior to his Normal
Retirement Date, the Payment Date is the first day of the month following his
Normal Retirement Date.  In order to receive a Pension Benefit, the Participant
must provide the Administrative Committee with a complete and accurate
application finalized at least ten days before the Payment Date or the Payment
Date may be delayed to the first day of the following month.

4.2.Late Retirement.  A Participant who incurs a Termination of Employment
during any month after the month in which his Normal Retirement Date occurs is
entitled to a Pension Benefit.

 

(a)

Amount.  The amount of the Participant’s Pension Benefit will be his Accrued
Benefit, or the Actuarial Equivalent of his Accrued Benefit if paid in one of
the other forms of payment described in Article VII.

 

(b)

Commencement.  A Participant will begin receiving his Pension Benefit in the
form provided for in Article VII commencing effective as of the Payment Date.
The Payment Date is the first day of the second month next following his
Termination of Employment.  However, if a Participant notifies the
Administrative Committee of his intent to retire at least 30 days prior to his
Termination of Employment, the Payment Date is the first day of the month
following his Termination of Employment.  In order to receive a Pension Benefit,
the Participant must provide the Administrative Committee with a complete and
accurate application finalized at least ten days before the Payment Date or the
Payment Date may be delayed to the first day of the following month.

4.3.Early Retirement.  A Participant who incurs a Termination of Employment on
or after his Early Retirement Date is entitled to a Pension Benefit.

 

(a)

Amount.  The amount of the Participant’s Pension Benefit will be his Accrued
Benefit determined as of his Early Retirement Date, or the Actuarial Equivalent
of his Accrued Benefit, if paid in one of the other forms of payment described
in Article VII.  If the Participant elects to receive his Pension Benefit prior
to his

- 33 -

--------------------------------------------------------------------------------

 

 

Normal Retirement Date, his Accrued Benefit will be reduced to the extent
required by the Early Pension Benefit Reduction Factors applicable to such
Participant as described in Section 2.7.  

 

(b)

Commencement.  A Participant will begin receiving his Pension Benefit in the
form provided for in Article VII commencing effective as of the Payment
Date.  The Payment Date is the first day of the month following his Normal
Retirement Date.  The Participant may designate an earlier Payment Date which
will be the first day of any month which is at least 30 days after the
Participant delivers notice of such designation on such form, in such manner and
at such times as the Administrative Committee will require.  In order to receive
a Pension Benefit, the Participant must provide the Administrative Committee
with a complete and accurate application finalized at least ten days before the
Payment Date or the Payment Date may be delayed to the first day of the
following month.

4.4.Disability Retirement.  A Participant is entitled to a Disability Pension
Benefit if he incurs a Termination of Employment described in Section 2.45(b)

 

(i)

after he has been credited with five Years of Service under Section 2.50(b) and
has been credited with 65 Points, or

 

(ii)

after he has been credited with ten Years of Service under Section 2.50(b) if he
became a Participant prior to January 1, 1990.

 

(b)

Amount of Benefit. The amount of the Disability Pension Benefit will be the
Participant’s Accrued Benefit, or the Actuarial Equivalent of the Accrued
Benefit if paid in one of the other forms of benefit described in Article
VII.  If the Participant elects to receive his Disability Pension Benefit prior
to his Normal Retirement Date, his Accrued Benefit will be determined as if the
Payment Date was the date of the Participant’s Termination of Employment and
will be reduced to the extent required by the Early Pension Benefit Reduction
Factors applicable to such Participant as described in Section 2.7.   The
Accrued Benefit payable under this Section 4.4 will be determined by using the
Participant’s Years of Service earned at the time of his Disability, plus the
Years of  Service that he would have earned had he continued in employment as an
Eligible Employee from the time of his Disability until his Normal Retirement
Date, provided that such Participant is actually receiving disability payments
from the Social Security Administration.  The Accrued Benefit will be calculated
using the Participant’s Compensation in the Plan Year preceding the date as of
which he is determined to be disabled by the Social Security Administration for
the first year of Disability and for each year thereafter up to the earlier of
the Participant’s Termination of Employment or the first day of the month
following his Normal Retirement Date in order to calculate the Participant’s
Average Monthly Compensation; provided, however, that for Participant’s who are
determined to be disabled on or after August 20, 2010, the Participant’s
Compensation for the Plan Year preceding the date as of which payment of
disability benefits commences shall be used if it results in a higher Average
Monthly Compensation.

- 34 -

--------------------------------------------------------------------------------

 

 

(c)

Commencement of Benefits.  Payment of the Accrued Benefit described in this
Section 4.4 will commence effective on the Payment Date, in the form provided
for under Article VII.  The Payment Date is the first day of the month
coincident with or next following the Participant’s Normal Retirement
Date.  However, a Participant may elect an earlier Payment Date which may be the
first day of any month following the Participant’s accumulation of 65 Points if
the Participant provides notice of such election to the Administrative Committee
at least 30 days prior to such month.   In order to receive a Pension Benefit,
the Participant must provide the Administrative Committee with a complete and
accurate application finalized at least ten days before the Payment Date or the
Payment Date may be delayed to the first day of the following month.

A Participant eligible for a Disability Pension Benefit also may elect to
receive a Lump Sum payment of his Accrued Benefit at any time when the Lump Sum
value of such Accrued Benefit is $5,000 or less, and, for purposes of
determining such Lump Sum, the Participant will be deemed to have incurred a
Termination of Employment on the Payment Date for such Lump Sum.  Payment of any
such Lump Sum will be subject to the provisions of Section 7.3.

 

(d)

Recovery.  If a Participant who is earning an Accrued Benefit under this Section
4.4 recovers from his Disability prior to his Normal Retirement Date, such
Participant will be deemed to have incurred a Termination of Employment as of
the date of recovery, unless he is rehired as an Employee of an Employer at that
time, in which case his prior Years of Service will be retained for all Plan
purposes.  If the Participant is rehired as an Eligible Employee, the
Participant will continue accruing benefits under the provisions of the Plan
applicable to all Eligible Employees.  If such Participant is not reemployed by
an Employer, he will become entitled to his Accrued Benefit under Section 4.3 or
4.5 depending upon his Points, Years of Service or age at the time of such
Termination of Employment.  The Participant’s Accrued Benefit will be based on
his Years of  Service at the time of his Termination of Employment and his
Average Monthly Compensation will be determined as set forth in 4.4(a).  The
Participant’s Primary Social Security Benefit will be calculated based upon his
Termination of Employment at the time of his recovery.  For purposes of this
subsection, a Participant will be deemed to be recovered from his Disability if
he is no longer receiving disability payments from the Social Security
Administration.

4.5.Deferred Vested Benefit.  A Participant who incurs a Termination of
Employment for any reason other than Disability or death before his Early
Retirement Date, but after completing at least five Years of Service as defined
in Section 2.50(b), is entitled to a Pension Benefit.

 

(a)

Amount.  The amount of the Participant’s Pension Benefit will be his Accrued
Benefit determined at his Termination of Employment, or the Actuarial Equivalent
of his Accrued Benefit, if paid in one of the other forms of payment described
in Article VII.  If the Participant elects to receive his Pension Benefit prior
to his Normal Retirement Date, his Accrued Benefit will be reduced to the

- 35 -

--------------------------------------------------------------------------------

 

 

extent required by the Early Pension Benefit Reduction Factors applicable to
such Participant as described in Section 2.7.

 

(b)

Commencement.  Payment of the Accrued Benefit described in this Section 4.5 will
commence effective on the Payment Date, in the form provided for under Article
VII.  The Payment Date is the first day of the month following his Normal
Retirement Date. However, such Participant may designate an earlier Payment Date
which may be the first day of any month following the date on which he attains
an age which causes his Points to equal or exceed 65 if the Participant provides
notice of such election to the Administrative Committee at least 30 days prior
to such date.  Such election will be made on such form, in such manner and at
such times as the Administrative Committee will require.  In order to receive a
Pension Benefit, the Participant must provide the Administrative Committee with
a complete and accurate application finalized at least ten days before the
Payment Date or the Payment Date may be delayed to the first day of the
following month.

A Participant entitled to a minimum Accrued Benefit under an applicable
Supplement is fully vested in the portion of the Participant’s Accrued Benefit,
if any, which is described in such Supplement.  Such Participant may request,
after he attains age 55 but prior to his Normal Retirement Date, on such form,
in such manner and at such times as the Administrative Committee will require,
to begin receiving his Accrued Benefit commencing effective as of the first day
of any month after he attains age 55.  In such event, the amount of the benefit
which would be paid beginning on his Normal Retirement Date will be reduced
according to the Deferred Vested Benefit Reduction Factors described in Table 2
of Supplement A.

- 36 -

--------------------------------------------------------------------------------

 

ARTICLE V.

Special Vesting Provisions for Divested Employees

5.1.Accelerated Vesting.  In the event of a sale by the Company on or after the
Effective Date of the stock or substantially all of the assets of a
Participating Employer, or a separate business unit of a Participating Employer,
so that the Participating Employer, or such business unit, ceases to be an
Employer, the Administrative Committee, in its sole discretion, may determine
that all or a portion of the affected Participants of said Participating
Employer will be fully vested in their Accrued Benefit, determined on the date
as of which the Participating Employer is no longer an Employer.  If such
employment ceases prior to the accumulation of 65 Points (or age 55 in the case
of Participants who first become Participants prior to January 1, 1990), the
Participant is entitled to the forms of payment and early commencement reduction
factors applicable to a terminated Participant entitled to a deferred vested
benefit under Section 4.5.  If his employment ceases on or after accumulation of
65 Points (or age 55 in the case of Participants who first become Participants
prior to January 1, 1990), the Participant is entitled to the forms of payment
and early commencement reduction factors applicable to a terminated Participant
entitled to an early retirement benefit under Section 4.3.

5.2.Re-employment.  If a Participant who fully vests under Section 5.1 is later
rehired as an Eligible Employee, and that Participant received a distribution of
his Accrued Benefit, his prior Years of Service for vesting purposes will be
reinstated but no prior Years of  Service for purposes of determining his
Accrued Benefit will be reinstated.  A repayment of the distribution is not
required or permitted.  The Pension Benefit to which the rehired Participant is
entitled at his subsequent Termination of Employment will be paid under the
terms and conditions applicable to all other Participants.  If a Participant
would be eligible for accelerated vesting under Section 5.1 if he was not
rehired, and such Participant is rehired by the Employer before any benefit
payments are made by the Plan, no such payment will be made and the Participant
will not be entitled to the special vesting of Section 5.1.  Such Participant
will instead be subject to the regular vesting provisions as if no divestiture
and Termination of Employment had ever occurred.  The provisions of this Section
5.2 shall also apply to a Participant whose Accrued Benefit, and the assets
attributable thereto, is transferred to another plan in connection with the
divestiture as if such Participant had received a distribution of his Accrued
Benefit, unless such Accrued Benefit is transferred back to the Plan upon
rehire.

- 37 -

--------------------------------------------------------------------------------

 

ARTICLE VI.

Benefits after Death

6.1.Death after Payment Date.  The Death Benefit, if any, of a Participant who
dies after his Payment Date under the Plan are those specified under the form in
which his benefits were being paid at the time of his death.

6.2.Death before Payment Date.  Except as otherwise provided in this Article and
in Supplement I, no benefits are payable on behalf of a Participant who dies
before his Payment Date.  Death Benefits that have been paid under a prior
version of the Plan or which are currently being paid under such prior version
will not be affected by the provisions of this Article.

6.3.Death Benefits Payable to Spouses.  A pre-retirement lifetime Death Benefit
is payable under either (a) or (b) below to the surviving Spouse of a
Participant who incurred a Termination of Employment after December 31, 1989 and
who dies with a Non-forfeitable Accrued Benefit prior to the commencement of his
Pension Benefits under the Plan.  Section 6.3(a) and (b) of Supplement I applies
in lieu of subsection 6.3(a) and (b) below to Participants who incurred a
Termination of Employment prior to January 1, 1990 and have not be rehired as an
Eligible Employee after December 31, 1989.

 

(a)

Deferred Annuity.  A deferred pre‑retirement lifetime Death Benefit is payable
to the surviving Spouse of a Participant who dies prior to attaining his 65th
Point.  The Death Benefit will commence effective as of the first day of the
month following the month in which the Participant would have attained an age
that, when combined with his Years of Service credited as Points would have
credited him with his 65th Point.  Such Death Benefit is based upon the
assumption that the Participant had elected a Joint and 50 Percent Survivor
Annuity form of payment and, if he had not previously incurred a Termination of
Employment, that he had incurred a Termination of Employment immediately prior
to his death.  The amount of the monthly Death Benefit paid to such surviving
Spouse is based on an Accrued Benefit determined under Section 2.1(a) as of the
date such payment commences and is not actuarially reduced for commencement
prior to age 65.

 

(b)

Immediate Annuity.  An immediate pre‑retirement lifetime Death Benefit is
payable to the surviving Spouse of a Participant who dies after attaining an age
which, when combined with his Years of Service credited as Points as of the date
of his death, equals or exceeds 65 Points.  Such Benefit commences effective as
of the first day of the month following the date of the Participant’s
death.  The Death Benefit payable to the Participant’s surviving Spouse is based
upon the assumption that the Participant had elected a Joint and 100 Percent
Survivor Annuity form of payment and, if he had not previously incurred a
Termination of Employment, that he had incurred a Termination of Employment
immediately prior to his death.  The Death Benefit paid to the Participant’s
surviving Spouse is based on an Accrued Benefit determined under Section 2.1(a)
as of the date of payment and is not actuarially reduced for early commencement
prior to age 65.

- 38 -

--------------------------------------------------------------------------------

 

 

(c)

Compliance with Code Section 417.   Death Benefits under this Section 6.3(a) and
(b) (and not Supplement I) are based on the Accrued Benefit described in Section
2.1(a) only, even if the Participant has a frozen Accrued Benefit under Section
2.1(b) that would have paid a greater retirement benefit at age 65. In most
cases, the Death Benefit, with the Points-based Early Retirement Date and full
subsidy for early commencement will begin earlier and in greater amounts than
partially subsidized or unsubsidized Death Benefits based on a frozen Accrued
Benefit and an early retirement age of 55.  However, for some married
Participants with a frozen Accrued Benefit, the minimum qualified pre-retirement
annuity required under Code Section 417 based on such Accrued Benefit may be
greater in value, or may commence earlier than the Death Benefit in 6.3(a) or
(b).  In such a case, the surviving Spouse’s benefit described in 6.3(a) or (b)
will be paid at such earlier times and in such minimum amounts as are necessary
to satisfy Code Section 417.  For purposes of determining the minimum qualified
pre-retirement survivor annuity based on a frozen Accrued Benefit, the Benefit
Reduction Factors of Section 2.7(d) apply (with the .25% monthly reduction
factor applicable if the Participant incurred a Termination of Employment after
attaining age 55).

6.4.Survivor Benefits Payable to Non-Spouse Beneficiaries.  A pre-retirement
Death Benefit is payable to the Beneficiary of a Participant with a
Non-forfeitable Accrued Benefit who incurred a Termination of Employment after
December 31, 1989 and dies without a surviving Spouse or who dies with a
surviving Spouse who has consented to the designation of a non-Spouse
Beneficiary as provided in Section 6.7.  Such Benefit will commence effective as
of the first day of the month following the date of the Participant’s death
under (a) or (b) below.  Section 6.4 of Supplement I applies in lieu of this
Subsection 6.4 to Participants who incurred their last Termination of Employment
prior to January 1, 1990.

 

(a)

Calculation of Benefit.  The pre-retirement Death Benefit payable under this
Section 6.4 shall be the survivorship pension payable to his Beneficiary under a
Ten-Year Certain and Life Annuity described in Section 7.2(c) (or an Actuarially
Equivalent lump sum),  calculated as if the Participant had

 

(i)

incurred a Termination of Employment on his date of death if he had not already
incurred a Termination of Employment prior to his death,

 

(ii)

begun receiving the Annuity immediately if he had attained 65 Points at the time
of his death, or, if he had not yet attained 65 Points, survived to the date he
would have attained an age that, when combined with his Years of Service
credited as Points, would have credited him with his 65th Point, and then begun
receiving the annuity, in either case unreduced for early commencement, and

 

(iii)

Died immediately after payment commenced.

 

(b)

Form of Payment.  The Beneficiary of a Participant who had not yet attained 65
Points at the time of his death shall receive a lump sum payment that is the

- 39 -

--------------------------------------------------------------------------------

 

 

Actuarial Equivalent of the annuity described in Section 6.4(a), which shall be
paid not later than the last day of the year that includes the fifth anniversary
of the Participant’s death.  The Beneficiary of a Participant who had attained
65 Points at the time of his death shall also receive a lump sum payment, unless
the Beneficiary elects to survivorship benefit payable under the Ten Year and
Certain Life Annuity.  Such election must be made, in accordance with procedures
established by the Administrative Committee, in sufficient time to allow the
first annuity payment to be paid not later than the last day of the year that
includes the first anniversary of the Participant’s death, and if no such
election is made by such date the Beneficiary shall instead receive the lump sum
payment described above.

6.5.Death Benefits for Disability Retirees.  The surviving Spouse or Beneficiary
of a Participant who incurred a Disability and who was accruing additional
Benefit Service at his death under the provisions of Section 4.4 is entitled to
a Death Benefit determined in accordance with Sections 6.3 or 6.4, as
applicable.  If the Participant incurred a Disability, accrued additional
benefits under Section 4.4, recovered from his Disability, did not return to
employment with the Employer, and died before his Payment Date, his surviving
Spouse or Beneficiary is entitled to a Death Benefit determined in accordance
with Sections 6.3 or 6.4, as applicable.

6.6.Pre‑Retirement Death Benefits Payable in a Lump Sum.  If the present value
of a Death Benefit payable in a form other than a Lump Sum is $5,000 or less at
the earliest date such Death Benefit may commence, such Death Benefit will be
paid in a Lump Sum at such time, notwithstanding any provision of the Plan or
election by the Participant or Beneficiary to the contrary.  Any Lump Sum
payable in accordance with this Section 6.5 to a Spouse is subject to the direct
rollover provisions of Section 7.3.

6.7.Designation of Beneficiary.  Subject to Sections 7.4(d) and 13.4, a
Participant’s surviving Spouse is entitled to the Death Benefit, if any, which
is payable with respect to the Participant.  A Participant may designate a
Beneficiary who is not the Participant’s surviving Spouse, provided that such
surviving Spouse consents to the designation.  The designation of such
Beneficiary can be made only after the notice required by Code Section
417(a)(3)(B) is provided to the Participant during the time periods specified in
Code Section 417 and will be effective only if the consent of the surviving
Spouse:

 

(i)

is in writing;

 

(ii)

acknowledges the effect of the Participant’s designation of a Beneficiary other
than the Spouse and the identity of such Beneficiary and

 

(iii)

is witnessed by a notary public; provided, however, such consent will be deemed
to have been granted where it is established to the satisfaction of the
Administrative Committee that the consent of the Spouse cannot be obtained
because (1) there is no surviving Spouse, (2) the surviving Spouse cannot be
located, or (3) there exist such other circumstances as may be prescribed by
regulations under ERISA or the Code.  Consent of the surviving Spouse to a
designated Beneficiary and any contingent

- 40 -

--------------------------------------------------------------------------------

 

 

Beneficiary is irrevocable.  Each change from one non‑Spouse Beneficiary to
another, or change of contingent Beneficiary, requires a new consent from the
surviving Spouse.

If the Participant dies leaving no surviving Spouse and either (1) the
Participant failed to file a valid beneficiary designation form, or (2) all
persons designated on the beneficiary designation form have predeceased the
Participant, the Participant’s Death Benefit described in Section 6.4 will be
paid in a lump sum to the Participant’s estate.

6.8.Incapacitated Participants or Beneficiaries.  If a Participant or
Beneficiary is incompetent or a minor, and a conservator, guardian, or other
person legally charged with his care has been appointed, any benefits to which
such Participant or Beneficiary is entitled is payable to such conservator,
guardian, or other person legally charged with his care.  The decision of the
Administrative Committee in such matters is final, binding, and conclusive upon
all affected or interested parties.  Neither the Plan nor any representative of
the Plan has any duty to see to the proper application of such payments.

6.9.Death During Military Service.  Notwithstanding any other provision of the
Plan to the contrary, the death benefit payable to the surviving spouse or
Beneficiary of a Participant who dies on or after January 1, 2007, while
performing qualified military service as defined in Section 3.7, shall not be
less than the death benefit that would have been payable had the Participant
resumed employment immediately prior to his death and died while employed.  Such
Participant shall be credited with Hours of Service as if employed through the
date of his death for purposes of vesting and entitlement to benefits pursuant
to Section 2.50(b), but shall only be credited with any additional Accrued
Benefit to the extent provided in Section 3.7.

- 41 -

--------------------------------------------------------------------------------

 

ARTICLE VII.

Form and Payment of Pension Benefits and Death Benefits

7.1.Normal Form of Payment.  Pension Benefits under the Plan will commence
effective as of the Payment Date and will be payable as follows:

 

(a)

Joint and 50 Percent Survivor Annuity.  A Participant who has a Spouse on his
Payment Date will receive his Pension Benefit in the form of a Joint and 50
Percent Survivor Annuity (covering the Participant and his Spouse) unless the
Participant elects not to receive such Joint and 50 Percent Survivor Annuity by
electing in lieu thereof to receive payment under an available option described
in Section 7.2.  

 

(b)

Life Annuity.  A Participant who does not have a Spouse on his Payment Date will
receive his Pension Benefit in the form of a Single Life Annuity unless he has
properly elected to have his Pension Benefit paid in an optional form of payment
under Section 7.2 in accordance with the procedures set forth in Section 7.4.

7.2.Optional Forms of Payment.  A Participant who is entitled to receive a
Pension Benefit may elect to receive such Pension Benefit in one of the optional
forms of payment described in this Section 7.2.  All optional forms of payment
will be the Actuarial Equivalent of the Participant’s Pension Benefit.  As of
the Effective Date, the following optional forms of payment are available:

 

(a)

Joint and 100 Percent, 75 Percent or 50 Percent Survivor Annuity.  A reduced
Pension Benefit payable monthly during the lifetime of the Participant with the
provision that 100 percent, 75 percent or 50 percent (as elected by the
Participant) of such monthly benefit will be payable to the Participant’s
Beneficiary in monthly installments commencing effective on the first day of the
month following the month in which the Participant dies and continuing
thereafter on the first day of each month during the remaining lifetime of such
Beneficiary.

 

(b)

Single Life Annuity.  A Pension Benefit payable monthly during the lifetime of
the Participant through the last monthly payment on or prior to such
Participant’s death.

 

(c)

Ten‑Year Certain and Life Annuity.  A reduced Pension Benefit payable monthly
during the lifetime of the Participant with the provision that if the
Participant dies before receiving 120 payments, his Beneficiary will receive the
same monthly payment as the Participant until a total of 120 payments have been
made in the aggregate to the Participant and Beneficiary.  If such Beneficiary
should die prior to the aggregate payment of 120 payments, a lump sum which is
Actuarially Equivalent to the remaining payments will be paid to the
Beneficiary’s estate.

 

(d)

Special Lump Sum Option for Clintec Transferees.  If the Plan received a
transfer from the trustee of the Clintec Pension Plan on behalf of a
Participant, such Participant may elect to receive a Lump Sum payment if the
Lump Sum value of

- 42 -

--------------------------------------------------------------------------------

 

 

his Accrued Benefit is not greater than $10,000 at the time of the distribution
from the Plan.  The Lump Sum option under this subsection (d) will be subject to
the provisions of Section 7.3(a) and (b) and Section 7.4(d) (if the Lump Sum
value of the benefit is greater than $5,000).

7.3.Lump Sum Cash‑Out.  Except as provided below, any Participant with a
Non-forfeitable interest in the Plan having a Lump Sum value of $5,000 or less
on the Payment Date will receive a Lump Sum payment of the portion of his
Accrued Benefit that is Non-forfeitable as soon as practicable.  For purposes of
this Section 7.3, if the Participant does not have a Non-forfeitable interest in
his Accrued Benefit, such Participant will be deemed to have received a
distribution of his entire Accrued Benefit of zero.  Such Lump Sum payments will
be subject to the following:

 

(a)

Reemployment prior to Payment.  If such a Participant is rehired by the Employer
before any benefit payment is made by the Plan, no such payment will be made.

 

(b)

Direct Rollovers of Lump Sums.  Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a distributee’s election under this Section,
a distributee may elect, at the time and in the manner prescribed by the
Administrative Committee, to have a Lump Sum paid directly to an eligible
retirement plan specified by the distributee in a direct rollover.  The
following definitions will apply for purposes of this paragraph (b):

 

(i)

Eligible Retirement Plan.  An “Eligible Retirement Plan” is an individual
retirement account described in Code Section 408(a), an individual retirement
annuity described in Code Section 408(b), an annuity plan described in Code
Section 403(a), or a qualified trust described in Code Section 401(a), that
accepts the Distributee’s eligible rollover distribution, an annuity contract
described in Code Section 403(b), an eligible plan under Code Section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from the
Plan and, effective January 1, 2008, a Roth IRA as defined in Code Section
408A.  The definition of Eligible Retirement Plan will also apply in the case of
a distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
alternate payee under a qualified domestic relation order, as defined in Code
Section 414(p).

 

(ii)

Distributee.  A “Distributee” includes an Employee or former Employee.  In
addition, the Employee’s or former Employee’s surviving Spouse and the
Employee’s or former Employee’s Spouse or former Spouse who is the alternate
payee under a Qualified Domestic Relations Order are distributees with regard to
the interest of the Spouse or former Spouse.  Effective January 1, 2007, any
Beneficiary who is a “designated beneficiary” for purposes of Code Section
401(a)(9) and the Regulations thereunder (or, to the extent provided in
Regulations, that is a trust

- 43 -

--------------------------------------------------------------------------------

 

 

established for the benefit of one or more designated beneficiaries), shall also
be a Distribute; provided that in the case of a Distributee who is not the
Participant’s Spouse or an alternate payee the term Eligible Retirement Plan
shall mean only an individual retirement account or an individual retirement
annuity that is treated as an inherited account or annuity under Code Section
408(c)(3)(B).

 

(iii)

Direct Rollover.  A “direct rollover” is a payment by the Plan of an “Eligible
Rollover Distribution” to the eligible retirement plan specified by a
Distributee.  An Eligible Rollover Distribution is the distribution of all or
any portion of the present value of the Participant’s Accrued Benefit, except
that an Eligible Rollover Distribution does not include: (a) any distribution
that is one of a series of substantially equal periodic payments (not less
frequently than annually) made for the life (or life expectancy) of the
Participant or the joint lives (or joint life expectancies) of the Participant
and the Participant’s designated beneficiary, or for a specified period of 10
years or more; (b) any distribution to the extent such distribution is required
under Code Section 401(a)(9); or (c) any portion of any distribution that is not
included in the recipient’s gross income; provided that effective January 1,
2002, the portion that is not included in the recipient’s gross income will be
considered part of an eligible rollover distribution to the extent transferred
to an eligible retirement plan that is described in paragraph (b)(i), or that is
a defined contribution plan that agrees to separately account for the
non-taxable portion of the distribution and the income attributable thereto.

In the event the amount of an Eligible Rollover Distribution payable to a
Distributee who is an Employee or former Employee (but not to a surviving Spouse
or alternate payee)  prior to the Distributee’s Normal Retirement Date exceeds
$1,000, if the Distributee does not elect to have such distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a direct
rollover or to receive the distribution directly, then the Plan will pay the
distribution in a direct rollover to an Eligible Retirement Plan that is an
individual retirement account described in Code Section 408(a) designated by the
Administrative Committee.

7.4.Rules as to Election and Discontinuance of Optional Forms of Payment.  A
Participant’s election of an optional form of payment specified in Section 7.2
will be subject to the following rules, to the extent appropriate:

 

(a)

Written Elections.  An election of an optional form of payment must be made on
such forms, in such manner and at such times as the Administrative Committee
will require.

 

(b)

Election Period.  A Participant may elect an optional form of payment any time
during the 180‑day period ending on his Payment Date.  The Administrative

- 44 -

--------------------------------------------------------------------------------

 

 

Committee will provide each Participant with a written explanation of the normal
form of benefit under Section 7.1  Such explanation will advise such
Participant:

 

(A)

of the circumstances in which the normal form of benefit will be provided unless
the Participant has elected not to have benefits provided in that form;

 

(B)

of the availability of such election;

 

(C)

of the rights of the Spouse, if any; and

 

(D)

of the financial effect on a Participant’s annuity of such election.

Such written notice will be provided at least 30, but not more than 180 days
before the Payment Date.  However, the written notice may be provided less than
30 days prior to the Payment Date (and may be provided after the Payment Date
for Terminations of Employment occurring after December 31, 1996) provided that
(i) the Participant is notified in writing of his right to a 30 day period to
consider whether to waive the normal form of benefit and consent to a form of
distribution other than the normal form of benefit; (ii) the Participant is
permitted to revoke his election at any time prior to the Payment Date, or if
later, the eighth day following the date he receives the written notice and
(iii) no distribution is made to the Participant prior to the Payment Date, or
if later, the eighth day following the date he receives the written notice.  A
Participant may elect to waive in writing (with the applicable spousal consent
described in (d), below) his right to a full 30 days to consider whether to
elect an optional form of benefit.  If the Administrative Committee does not
receive the Participant’s election to waive the normal form of benefit by the
first business day following the expiration of the 30 day period (or, if later,
the Payment Date) then the Participant will be deemed to have consented to the
normal form of benefit.

 

(c)

Revocation.  Any election to receive an optional form of benefit pursuant to
Section 7.2 may be revoked by a Participant by notifying the Administrative
Committee in such manner as the Administrative Committee may require at any time
during the 180-day period ending on the Payment Date.  However, if the written
explanation required in subsection (b) is provided less than 30 days before the
Payment Date or after the Payment Date, a Participant may revoke his election
any time up to the Payment Date, or if later, the eighth day following the date
the written explanation is received by the Participant. Once revoked, an
election for an optional form of benefit may again be made by submitting a new
election to the Administrative Committee within the times specified in
subsection (b).

 

(d)

Spousal Consent.  Any election by a married Participant of an optional form of
benefit described in Section 7.2 (other than Section 7.2(a) where the Spouse is
the designated Beneficiary) must be consented to by the Participant’s Spouse
unless an optional form of payment is elected that provides a benefit to the
Spouse that is equal to or greater than the Joint and 50 Percent Survivor
Annuity.  The consent

- 45 -

--------------------------------------------------------------------------------

 

 

of a Participant’s Spouse required under this subsection (d) will be effective
only if such consent:

 

(i)

is in writing;

 

(ii)

acknowledges the effect of the Participant’s designation of a Beneficiary other
than the Spouse and the identity of such Beneficiary; and

 

(iii)

is witnessed by a notary public; provided, however, such consent will be deemed
to have been granted where it is established to the satisfaction of the
Administrative Committee that the consent of the Spouse cannot be obtained
because (1) there is no Spouse, (2) the Spouse cannot be located, or (3) there
exist such other circumstances as may be prescribed by regulations under ERISA
or the Code.  Consent of the Spouse to a designated Beneficiary and any
contingent Beneficiary is irrevocable.  Each change from one non‑Spouse
Beneficiary to another, or change of contingent Beneficiary, requires a new
consent from the Spouse.

 

(e)

Death before Retirement.  If a Participant who had elected an optional form of
payment providing for a greater Death Benefit than would otherwise be paid under
Article VI dies before his Payment Date, such optional form of payment will be
in effect and any Death Benefit under Article VI will be canceled.

 

(f)

Death of Beneficiary before Payment Date.  If the Beneficiary of a Participant
who has elected an optional form of payment dies before the Participant’s
Payment Date, the optional form of payment will automatically be canceled and
the Participant’s Pension Benefit will be paid to him in the normal form unless
a new election can be and is made by the Participant pursuant to the foregoing
provisions of this Section.

 

(g)

Change of Form or Beneficiary after Option Effective.  Except as otherwise
provided below, a Participant may not change his optional form of payment or
designate a new Beneficiary after his Payment Date (or, if later, after the last
day on which he is permitted to revoke his election pursuant to subsection (c)),
even if his Beneficiary dies or he is divorced from his Beneficiary.  However, a
Participant may designate a new Beneficiary to receive any unpaid portion of a
Ten‑Year Certain and Life Annuity option described in Section 7.2(c).  If no
Beneficiary is designated on the Participant’s death, such unpaid portion will
be payable to the Beneficiary specified under Section 6.7.

 

(h)

Special Rules for Retroactive Payment Dates. Effective January 1, 2004, if a
Participant does not receive the written election described in subsection (a)
until after the date that would otherwise be his Payment Date, he may elect (in
accordance with procedures established by the Administrative Committee) to
receive his benefit calculated as of the original Payment Date, provided that
(A) the Participant receives a supplemental payment equal to the monthly annuity
payments that would have been received had payment actually commenced on the

- 46 -

--------------------------------------------------------------------------------

 

 

retroactive Payment Date, with an appropriate interest adjustment; (B) the
person who is the Participant’s Spouse on the date payment actually commences
(if different from the person who is his Spouse on his Payment Date) consents to
any optional form of benefit in accordance with subsection (d) (including an
optional form described in Section 7.2(a) unless the survivorship payments to be
received by the Spouse under such form are at least equal to the survivorship
payments that would be received under one of the optional forms described in
Section 7.2(a) with a Payment Date after the date the explanation was furnished;
and (C) if the date on which payments commence is more than one year after the
Payment Date, the benefit payments satisfy Section 13.12 based both upon the
Payment Date and the date on which payments actually commence, in the latter
case treating the supplemental payments (including the interest adjustment) as
an additional benefit payment in the year of commencement.

7.5.Special Payment Limitations.  Payment of benefits under the Plan to a
Participant will commence not later than the sixtieth day after the end of the
Plan Year in which the Participant attains his Normal Retirement Date or incurs
a Termination of Employment, whichever occurs later.  The following provisions
will supersede any other provisions of this Plan:

 

(a)

Maximum Payment Period.  No optional form of payment will be permitted that
causes the Pension Benefit to be paid over a period extending beyond the life or
life expectancy of the Participant or the combined lives or life expectancies of
the Participant and his Beneficiary as determined in accordance with applicable
mortality tables contained in applicable federal regulations.

 

(b)

Five-Year Limit.  If the Participant dies without a Spouse and prior to
commencement of benefits, no form of payment under the Plan will permit payments
to continue beyond five years after the Participant’s death except to the extent
permitted by Code Section 401(a)(9).

 

(c)

Age 70½ Benefit Payments.  A Participant’s Pension Benefit will commence as of
the April 1 following the later of the Plan Year in which he attained age 70½ or
the Plan Year in which he incurs a Termination of Employment; provided that if
the Participant owned 5% or more of the outstanding voting stock of the Company
or 5% or more of the value of all classes of outstanding stock at any time
during the Plan Year in which he attained age 70½ his Pension Benefit will
commence as of the following April 1 regardless of whether he is an Employee as
of such date.

Notwithstanding anything in the Plan or this Section to the contrary, the
provisions of the Plan will be interpreted, construed and administered in a
manner that complies with, and benefits shall be paid in accordance with the
requirements of Code Section 401(a)(9) and regulations thereunder, including the
minimum distribution incidental benefit requirement of Code Section
401(a)(9)(G).  Minimum distributions will be determined in accordance with
Treasury Regulations Section 1.401(a)(9)-2 through Section 1.401(a)(9)-6, which
are

- 47 -

--------------------------------------------------------------------------------

 

incorporated herein by reference.  The provisions of such final regulations will
control over any provision of the Plan to the contrary.

7.6.Effect of Prior Lump Sums on Pension Benefits.  Except as otherwise provided
in an applicable Supplement, a Participant who is rehired after receiving his
Pension Benefit in a Lump Sum will be entitled to a Pension Benefit upon
Termination of Employment equal to his Accrued Benefit (taking into account all
of his Years of Service), reduced by the portion of such Accrued Benefit
represented by such Lump Sum.  Such reduction will occur prior to any reductions
for commencement of the Pension Benefit prior to the Participant’s Normal
Retirement Date and prior to the conversion of the Accrued Benefit into a form
other than a Single Life Annuity.  If the Lump Sum was not more than $5,000,
only Years of Service after rehire will be taken into account and no reduction
will be made to the Accrued Benefit based on such Years of Service.

7.7.Effect of Participant Resuming Employment after Benefits Commence.  If a
Participant whose Pension Benefit has commenced is rehired by the Employer, the
following rules will apply:

 

(a)

Resumption of Employment prior to Age 65.  If a Participant is rehired by
Employer before his 65th birthday, his Pension Benefit payments will be
discontinued and will not be paid or accrued during the period of such
reemployment, his previous election of form of payment will be canceled, and he
will have all Years of Service he had at the time of his Termination of
Employment reinstated.  Upon his subsequent Termination of Employment, his
eligibility for a benefit and the amount of the benefit will be determined,
calculated and paid as if he then first incurred a Termination of Employment
based upon both reinstated Years of Service and any additional Years of Service
credited, but such benefit will be actuarially reduced to recognize any Pension
Benefit payments he received prior to his suspension.  In no event will a
Participant’s Pension Benefit at his subsequent Termination of Employment be
less than his benefit at his earlier Termination of Employment.  However, if a
Participant who is rehired as described above subsequently reaches his 65th
birthday and is employed at a rate of fewer than ten hours per week, he is
entitled to receive a Pension Benefit determined under Section 4.1.  Such
payments will continue every month thereafter until his rate of employment
equals or exceeds ten hours per week, at which time his Pension Benefit payments
will be suspended under the terms and conditions described below.  

 

(b)

Resumption of Employment after Age 65.  If a participant is rehired by the
Employer after his 65th birthday, at a rate of at least ten hours per week, his
Pension Benefit payments will be discontinued and will not be paid and no
payment obligation will accrue during the period of such reemployment. Such
suspension of benefits will be done in accordance with Department of Labor
Regulation §2530.203-3 and will include the notice described below.  Such
Participant will thereafter continue to accrue further benefits, and his
previous election of form of payment will remain in effect and will determine
what Death Benefit, if any, is payable under the Plan.  Upon the Participant’s
subsequent

- 48 -

--------------------------------------------------------------------------------

 

 

Termination of Employment, he will resume receiving payments in the same form as
he elected at his earlier Termination of Employment, but such benefit amount
will be increased to reflect the value of any additional Accrued Benefit.  If a
Participant who has his benefits suspended under this subsection (b) elected a
Ten-Year Certain and Life Annuity, payments that are not made due to the
suspension do not count against the 120-payment guarantee.  If a Participant is
rehired by the Employer after his 65th birthday and his rate of employment is
fewer than ten hours per week, he will receive the same type and amount of his
benefit payment which he was entitled to receive preceding his reemployment
during such period of reemployment.  Such payments will continue every month
thereafter until his rate of employment equals or exceeds ten hours per week, at
which time his Pension Benefit payments will be suspended as described
above.  If a Participant continues in employment with the Employer after his
65th birthday at a rate of at least ten hours per week, his Pension Benefit
payments will not commence during the period of such employment.  Such
suspension of benefits will be done in accordance with Department of Labor
Regulation §2530.203-3 and will include the notice described below.  Such
Participant will continue to accrue further benefits under the Plan.  During
such employment the Provisions of Article VI will remain in effect and will
determine what Death Benefit is payable under the Plan.  If a Participant
continues in employment with the Employer after his 65th birthday and his rate
of employment is fewer than ten hours per week, he will receive a Pension
Benefit under Section 4.1 under the same terms and conditions as a Participant
who incurred a Termination of Employment.  Such payments will continue every
month thereafter until his rate of employment equals or exceeds ten hours per
week, at which time his Pension Benefit payments will be suspended as described
above.

 

(c)

Notice of Benefit Suspension.  If a Participant’s benefits are to be suspended
after age 65 due to either reemployment or continued employment, the
Administrative Committee will notify the Participant by personal delivery or
first class mail during the first calendar month in which the Plan withholds
payments, that benefits are suspended.  The notice will contain the following
information:

 

(i)

a general description of the reasons why payments are suspended;

 

(ii)

a general description of Plan provisions relating to the suspension of benefits;

 

(iii)

a copy of such Plan provisions;

 

(iv)

a statement that applicable Department of Labor Regulations may be found in
Section 2530.203‑3 of the Code of Federal Regulations;

 

(v)

a statement that a review of the suspension may be requested under the Plan’s
claims procedure; and

- 49 -

--------------------------------------------------------------------------------

 

 

(vi)

if the Plan requires a benefit resumption notice or verification by the
Participant that his benefits should not be suspended, the procedure and forms
for such purposes.

The Plan will adopt a procedure whereby a Participant may request a
determination of whether specific contemplated employment after age 65 will
result in the suspension of benefits.

7.8.Special One Time Election for Immediate Payment of Certain Deferred Vested
Benefits.  

 

(a)

Each Eligible Participant (as hereinafter defined) shall be have the right to
elect to begin receiving his Pension Benefit notwithstanding the fact that he
has not attained his Early Retirement Age, and to receive his Pension Benefit in
the form of a Lump Sum or Annuity, during an election period to be determined by
the Plan Administrator, which election period shall be not fewer than thirty
(30) days in length and shall end not later than December 31, 2012.  Such
election shall be offered only once, during the election period described above,
shall not thereafter be available, and shall not be considered part of the
Participants’ Accrued Benefit after the end of the election period.

 

(b)

For purposes of this Section 7.8, the term “Eligible Participant” means any
Participant who is identified by the Plan Administrator as having terminated
employment on or prior to June 30, 2011, with a right to either an early
retirement benefit or a deferred vested benefit pursuant to Section 4.3 or 4.5,
who is not actively employed by the Company during the election period, whose
benefit has not commenced (and who has not submitted an application for an early
retirement pension) by the first day of the election period, and who (i) has not
attained his Normal Retirement Age by the first day of the election period, (ii)
is not a Spouse or Beneficiary of a deceased Participant, (iii)  did not have a
benefit under the BOC Group Cash Balance Retirement Plan, as described in
Supplement J, regardless of whether such benefit has been cashed out, and (iv)
did not terminate employment with a deferred vested benefit under the
Immuno-U.S., Inc. Defined Benefit Plan, prior to the merger of such plan into
the Plan effective December 31, 2003, as described in Supplement L.  The list of
Eligible Participants compiled by the Plan Administrator, who meet the above
requirements and who are sent election materials, shall be final and binding,
and no Participant who is not included on such list shall be an Eligible
Participant even if he would otherwise be described in the preceding sentence
unless otherwise determined by the Plan Administrator in its sole discretion,
which shall be exercised on a uniform and non-discriminatory basis.

 

(c)

Each Eligible Participant who elects the immediate commencement of his Pension
Benefit during the election period may also elect to waive the normal form of
benefit and receive his Pension Benefit in the form of a Lump Sum equal to the
present value of his Pension Benefit, payable not later than December 31,
2012.  The Pension Benefit of an Eligible Participant who elects immediate
commencement but who does not elect a Lump Sum, will be paid in the normal

- 50 -

--------------------------------------------------------------------------------

 

 

form specified by Section 7.1 with a Payment Date of December 1, 2012, subject
to the following:

 

(i)

If the Eligible Participant will have attained the age at which he is entitled
to commence payment of his Pension Benefit without regard to this Section 7.8 on
or before November 30, 2012, he may elect, in lieu of the normal form,  to
receive his Pension Benefit in any of the other optional forms provided by
Section 7.2.  

 

(ii)

If the Eligible Participant will not have attained the age at which he is
entitled to commence payment of his Pension Benefit without regard to this
Section 7.8 on or before November 30, 2012, but is married on his Payment Date,
he may elect payment in the form of a 75% Joint and Survivor Annuity (but no
other options).

For purposes of this Section 7.8, all Pension Benefits shall be calculated as
otherwise provided in the Plan, except that (A) the Benefit Reduction Factors
used to calculate the Pension Benefit of an Eligible Participant who does not
elect a Lump Sum, but who has not yet attained the minimum age shown on the
applicable Table in Supplement A, shall be calculated using the same actuarial
assumptions used in calculating the applicable Table, and (B) the Lump Sum
benefit shall be equal to the Actuarial Equivalent of the Participant’s Normal
Retirement Benefit paid at Normal Retirement Age, without any adjustment for the
value of any subsidy that would be included if the Pension Benefit were paid in
the form of an immediate annuity, regardless of whether the Participant would be
eligible for an immediate annuity without regard to this Section 7.8.

 

(d)

If an Eligible Participant who is eligible for a Disability Pension pursuant to
Section 4.4 elects immediate payment, his accrual of additional Years of Service
during his period of Disability shall terminate on November 30, 2012, or such
earlier date on which it is determined that he had recovered from the
Disability.  If an Eligible Participant notifies the Plan Administrator not
later than the end of the election period that he has been determined to be
disabled by the Social Security Administration, or has applied for such
determination, then the Plan Administrator may pay such Eligible Participant’s
Pension Benefit and subsequently adjust the amount of the Pension Benefit based
upon any additional Years of Service to which he may be entitled, but an
Eligible Participant who elects a Lump Sum and does not so notify the Plan
Administrator shall not be entitled to any additional benefit even if it is
subsequently determined that he was disabled.

 

(e)

All elections pursuant to this Section 7.8 shall be made in accordance with the
requirements of Section 7.4 (treating the Lump Sum option as if it were an
optional form of benefit provided by Section 7.2), except that the election
period described above shall be substituted for the 180 day period referred to
in Section 7.4, and the Plan Administrator shall make such other changes to the
procedures described in Section 7.4 as may be consistent with the intent of this
Section 7.8

- 51 -

--------------------------------------------------------------------------------

 

 

and applicable law.  The Plan Administrator shall have the full authority and
discretion to make all other determinations necessary or appropriate to
implement the election provided for in this Section 7.8, in accordance with
Article IX.  Without limiting the generality of the foregoing, the Plan
Administrator may permit Eligible Participants to elect to receive a Lump Sum
payment, and make such payments by December 31, 2012, notwithstanding the fact
that the Plan Administrator is still in the process of reviewing the Eligible
Participant’s service or compensation history or other factors relevant to the
amount of his Pension Benefit, and make appropriate corrections to the amount so
paid in years subsequent to 2012, may exclude groups of Participants other than
those listed in Section 7.8(b) from the definition of Eligible Participant, on a
nondiscriminatory basis, if it determines that the Plan’s records are not
sufficiently reliable to prepare election materials on a timely basis, or for
similar reasons, and may determine the manner in which the election shall be
made with respect to Eligible Participants whose Pension Benefit is or may be
subject to a Qualified Domestic Relations Order. ”

- 52 -

--------------------------------------------------------------------------------

 

ARTICLE VIII.

Plan Committees

8.1.Membership of Administrative and Investment Committees.  The Administrative
Committee, consisting of at least three persons, will be appointed by the
Compensation Committee of the Board of Directors.  The Investment Committee,
consisting of at least three persons, will be appointed by the Board of
Directors or its delegate.  The Secretary of the Company will certify to the
Trustee from time to time the appointment to (and termination from) office of
each member of the Administrative Committee and the Investment Committee and the
persons, if any, who are selected as secretaries of the Administrative Committee
and the Investment Committee by the members of such committees.  The appointment
of a member of either Committee and acceptance of such appointment by any person
constitutes an agreement by and between the Company and such Committee member
that the member, acting in concert with the other Committee members, will have
and will exercise the powers and duties described herein, including, with
respect to the Administrative Committee, the power and duty to interpret this
Plan and determine the benefits to which Participants are entitled hereunder.

8.2.Administrative Committee Powers and Duties.  The Administrative Committee
shall be the “plan administrator” for purposes of Code Section 414(g) and the
“administrator” for purposes of  Section 3(16)(A) of ERISA and will have such
powers and duties necessary to discharge its duties hereunder, including, but
not limited to, the following:

 

(a)

Within its complete and unfettered discretion to construe and interpret the Plan
and Trust Agreement provisions and to resolve all questions arising under the
Plan including questions of Plan participation, eligibility for Benefits and the
rights of Employees, Participants, Beneficiaries and other persons to benefits
under the Plan and to determine the amount, manner and time of payment of any
benefits hereunder;

 

(b)

To prescribe procedures, rules and regulations to be followed by Employees,
Participants, Beneficiaries and other persons or to be otherwise utilized in the
efficient administration of the Plan consistent with the Trust;

 

(c)

To make determinations as to the rights of Employees, Participants,
Beneficiaries and other persons to benefits under the Plan and to afford any
Participant or Beneficiary dissatisfied with such determination with rights
pursuant to a claims procedure adopted by the Administrative Committee;

 

(d)

To settle or compromise claims against the Plan by Participants, Beneficiaries
and other persons;

 

(e)

To enforce the Plan in accordance with the terms of the Plan and the Trust and
to enforce its procedures, rules and regulations;

 

(f)

To be responsible for the preparation and maintenance of records necessary to
determine the rights and benefits of Employees, Participants and Beneficiaries
or

- 53 -

--------------------------------------------------------------------------------

 

 

other persons under the Plan and the Trust and to request and receive from the
Participating Employers such information necessary to prepare such records;

 

(g)

To prepare and distribute in such manner as it deems appropriate and to prepare
and file with appropriate government agencies information, disclosures,
descriptions and reporting documents regarding the Plan, and in the preparation
and review of such reports the Administrative Committee is entitled to rely upon
information supplied to it by the Employees, accountants, counsel, actuaries,
the Investment Managers and any insurance institutions described in the Trust
Agreement;

 

(h)

To appoint or employ individuals to assist in the administration of the Plan and
other agents (corporate or individual) that the Administrative Committee deems
advisable, including legal counsel and such clerical, medical, accounting,
auditing, actuarial and other services as the Administrative Committee may
require in carrying out the provisions of the Plan.  However, no agent except an
Investment Manager or fiduciary named in the Plan will be appointed or employed
in a position that would require or permit him:  (i) to exercise discretionary
authority or control over the acquisition, disposition or management of Trust
assets; (ii) to render investment advice for a fee; or (iii) to exercise
discretionary authority or responsibility for Plan administration;

 

(i)

To cause to be prepared and to cause to be distributed, in such manner as the
Administrative Committee determines to be appropriate, information explaining
the Plan and Trust;

 

(j)

To furnish to the Participating Employers upon request such annual or other
reports with respect to the administration of the Plan as are reasonable and
appropriate;

 

(k)

To receive, review and keep on file (as it deems convenient or proper) reports
of the financial condition, receipts and disbursements, and assets of the Trust;

 

(l)

To determine the method by which all notices and other documents required or
permitted to be given to a Participant, Beneficiary or other person under the
Plan or any applicable law shall be given, and the method by which Participants
and Beneficiaries may exercise any elections permitted by the Plan, which
methods may include the use of e-mail, interactive internet sites, voice
response systems, and other electronic media to the extent permitted by
applicable regulations;

 

(m)

To amend the Plan to the extent provided in Section 11.1(d); and

 

(n)

To discharge all other duties set forth in the Plan.

Except as otherwise specifically provided herein, the Administrative Committee
has no power to add to, subtract from or modify any of the terms of the Plan,
nor to change or add to any benefits provided by the Plan, nor to waive or fail
to apply any requirements of eligibility for benefits under the Plan; provided,
however, that nothing contained herein shall be construed to limit the

- 54 -

--------------------------------------------------------------------------------

 

Administrative Committee’s authority to interpret and construe the Plan.
Procedures and policies adopted by the Administrative Committee may be
inconsistent with any provision of the Plan that is ministerial or
administrative in nature, and shall be deemed an amendment to the Plan to the
extent of the inconsistency.  The authority of the Administrative Committee may
also be exercised in routine matters by the Corporate Vice President-Human
Resources of the Company or persons acting under his authority, and any action
taken by any such person within the apparent scope of his authority shall be
presumed authorized and binding on all Participants, subject to the review of
the Administrative Committee.

8.3.Investment Committee Powers and Duties.  The Investment Committee has such
powers necessary to discharge its duties hereunder, including but not limited to
the following:

 

(a)

To establish and from time to time revise the investment policy of the Plan, to
communicate and consult with the Company, the Administrative Committee and the
Trustee and any Investment Manager or insurance institution regarding the
investment policy applicable to the Plan as a whole or as to any individual
investment fund;

 

(b)

To supervise the performance by the Trustee and any Investment Manager or
insurance institution regarding their responsibilities under the Plan and
Trust.  The Investment Committee will review and analyze performance information
supplied by the Trustee and the Investment Managers or insurance institutions to
the Investment Committee and/or any such performance information obtained
independently by the Investment Committee and will report the results of such
analysis to the Board of Directors or its delegate from time to time in such
form and with such degree of frequency as the Investment Committee will
determine proper.  Such responsibilities of the Investment Committee with
respect to supervision, review and analysis will be performed no less frequently
than once each Plan Year and will ordinarily not be required more frequently
than once each calendar quarter.  The Trustee, Investment Managers and insurance
institutions have been allocated the responsibility for day-to-day investment
management of the Plan and Trust, and the responsibilities of the Investment
Committee hereunder are not intended to relieve the Trustee, Investment Managers
or insurance institutions of such ongoing investment management
responsibilities;

 

(c)

To instruct the Trustee, the Investment Managers and insurance institutions with
respect to the proper application of contributions made under the Plan;

 

(d)

To determine the proper allocation of investment responsibilities with respect
to the assets of the Plan between the Trustee and any Investment Manager or
insurance institution acting hereunder or under the terms of the Trust and to
allocate fiduciary responsibilities among these parties;

 

(e)

To the extent not provided to the contrary in the Trust Agreement, to appoint
the Trustee and any Investment Managers or insurance institutions, to direct the
establishment of any investment fund and to remove the Trustee and any

- 55 -

--------------------------------------------------------------------------------

 

 

Investment Managers or insurance institutions or appoint additional Trustees,
Investment Managers or insurance institutions;

 

(f)

To review any accounts submitted by the Trustee and any Investment Managers or
insurance institutions and to report to the Board of Directors or its delegate
with respect to any such accounts;

 

(g)

Following the Administrative Committee’s determination of the benefit rights of
any Participant or Beneficiary, to collect information concerning such benefits
and authorize and direct the Trustee with respect to the commencement,
modification or cessation of such benefit payments;

 

(h)

To supervise the performance of fiduciary responsibilities by others, including
the Trustee and any Investment Managers;

 

(i)

To appoint and utilize the services of administrative staff employees of the
Company and the other Participating Employers for the performance of duties
delegated to the Investment Committee hereunder and to rely upon information
received from such staff employees; provided that in both cases the Investment
Committee reasonably believes the performance of such services and the
preparation of such information is within the competence of such staff
employees;

 

(j)

To furnish to the Participating Employers, upon reasonable request, such annual
or other reports as the Participating Employers deem necessary regarding the
administration of the Plan; and

 

(k)

To employ reputable agents and to delegate to them any of the administrative
powers or duties imposed upon the Investment Committee or the Participating
Employers.

8.4.Conflicts of Interest.  No member of the Administrative Committee or the
Investment Committee will participate in any action on matters involving solely
such member’s rights or benefits as a Participant under the Plan.

8.5.Compensation; Reimbursement.  No member of the Administrative Committee or
the Investment Committee will receive compensation for his services, but the
Participating Employers will reimburse him for any necessary expenses incurred
in the discharge of his duties.

8.6.Standard of Care.  The Administrative Committee and the Investment Committee
will perform their duties under this Plan in accordance with the terms of this
document and the Trust Agreement solely in the interest of the Participants and
for the exclusive purposes of providing retirement benefits to Participants and
defraying the reasonable expenses of Plan administration and operation.  The
Administrative Committee and the Investment Committee will also perform their
duties under this Plan with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man, acting in a like capacity and
familiar with such matters, would use in the conduct of an enterprise of a like
character and with like aims.

- 56 -

--------------------------------------------------------------------------------

 

8.7.Action by Committees.  Action by each Plan Committee (i.e., the
Administrative Committee and the Investment Committee) is subject to the
following special rules:

 

(a)

Each Committee may act by meeting or by document signed without meeting and
documents may be signed through the use of a single document or concurrent
documents;

 

(b)

Each Committee will act by a majority, and such action will be as effective as
if such action had been taken by all Committee members, provided that by
majority action one or more Committee members or other persons may be authorized
to act with respect to particular matters on behalf of all Committee members;

 

(c)

Each Committee may, but is not required to, select a secretary, who may but need
not be a Committee member, and the certificate of such secretary that the
Committee has taken or authorized any action will be conclusive in favor of any
person relying upon such certificate; and

 

(d)

Each Committee may act through agents or other delegates and may retain legal
counsel, auditors or other specialists to aid in the Committee’s performance of
its responsibilities.

8.8.Resignation or Removal of Committee Member.  Any person serving as an
Administrative Committee member may resign from such Committee at any time by
written notice to the Compensation Committee of the Board of Directors or may be
removed by the Compensation Committee at any time by written notice to such
member.  Any person serving as an Investment Committee member may resign from
such Committee at any time by written notice to the Board of Directors or its
delegate or may be removed by the Board of Directors or its delegate at any time
by written notice to such member.  The Compensation Committee will fill any
vacancy in the membership of the Administrative Committee as soon as
practicable.  The Board of Directors or its delegate will fill any vacancy in
the membership of the Investment Committee as soon as practicable.  Until any
such vacancy is filled, the remaining members of the applicable Committee may
exercise all of the powers, rights and duties conferred on such Committee.

8.9.Uniform Application of Rules by Administrative Committee.  The
Administrative Committee will apply all rules, regulations, procedures and
decisions uniformly and consistently to all Employees and Participants similarly
situated.  Any ruling, regulation, procedure or decision of the Administrative
Committee which is consistent with the provisions of the Plan or the Trust will
be conclusive and binding upon all persons affected by it.  There will be no
appeal of any ruling by the Administrative Committee which is within its
authority, except as provided in Section 8.10 below.  When making a
determination or a calculation, the Administrative Committee is entitled to rely
on information supplied by the Participating Employer, Trustee, Investment
Managers, insurance institutions, accountants and other professionals including
legal counsel for the Company.

8.10.Claims Procedure.  Each person entitled to benefits under the Plan (the
“Applicant”) must submit a written claim for benefits to the Administrative
Committee.  Such

- 57 -

--------------------------------------------------------------------------------

 

claim shall be filed not more than one year after the Applicant knows (or with
the exercise of reasonable diligence would know) of the existence of a basis for
a claim; provided that nothing herein shall be construed to permit the
forfeiture of a Participant’s benefit for failure to file a timely application
for such benefit; and provided further that the Administrative Committee may
waive or extend such requirement in its sole discretion.  If a claim for
benefits by the Applicant is denied, in whole or in part, the Administrative
Committee will furnish the Applicant, within 90 days after receipt of such claim
(or within 180 days after receipt if special circumstances require an extension
of time), a written notice which specifies the reason for the denial, refers to
the pertinent provisions of the Plan on which the denial is based, describes any
additional material or information necessary for properly completing the claim
and explains why such material or information is necessary, and explains the
claim review procedures of this Section 8.10.  Such notice will further describe
that the Applicant has a right to bring a civil action under Section 502 of
ERISA if his claim is denied after an appeal and review.  Any Applicant whose
claim is denied under the provisions described above, or who has not received
from the Administrative Committee a response to his claim within the time
periods specified in the provisions described above may request a review of the
denied claim by written request to the Administrative Committee within 60 days
after receiving notice of the denial.  In connection with such request, the
Applicant or his authorized representative may review pertinent documents and
may submit issues and comments in writing.  If such a request is made, the
Administrative Committee will make a full and fair review of the denial of the
claim and will make a decision not later than 60 days after receipt of the
request, unless special circumstances (such as the need to hold a hearing)
require an extension of time, in which case a decision will be made as soon as
possible but not later than 120 days after receipt of the request for review,
and written notice of the extension will be given to the Applicant before the
commencement of the extension.  The decision on review will be in writing and
will include specific reasons for the decision and specific references to the
pertinent provisions of the Plan on which the decision is based.  Such notice
will further describe that the Applicant has a right to bring a civil action
under Section 502 of ERISA if his claim is denied after an appeal and
review.  No person entitled to benefits under the Plan will have any right to
seek review of a denial of benefits, or to bring any action to enforce a claim
for benefits, in any court prior to his filing a claim for benefits and
exhausting all of his rights under this Section 8.10, or more than six months
after receipt of the decision on review.  Although not required to do so, an
Applicant may choose to state the reason or reasons he believes he is entitled
to benefits, and may choose to submit written evidence, during the initial claim
process or review of claim denial process.  However, failure to state any such
reason or submit such evidence during the initial claim process or review of
claim denial process, or by written notice to the Administrative Committee
within 60 days of the date of the decision on the review of the claim denial,
will permanently bar the Applicant, and his successors in interest, from raising
such reason or submitting such evidence in any forum at any later date.  An
Applicant whose claim is denied initially or on review is entitled to receive,
on request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to such claim for benefits.

8.11.Correction of Errors.  In the event that the Administrative Committee
discovers that an error has been made in the calculation of a benefit, it will
correct the error as soon as is administratively feasible.  In the event of an
underpayment, the Administrative Committee will  either pay the amount of the
underpayment in a single sum or will increase future monthly payments to the
extent necessary to pay the underpayment within a reasonable period of time,

- 58 -

--------------------------------------------------------------------------------

 

with interest at a reasonable rate not less than the interest rate specified in
Section 2.2(a)(ii).  If an overpayment was made, the Committee will reduce
future monthly payments to the extent necessary to recover the overpayment
within a reasonable period of time, using life expectancy as of  the calculation
date.  If an overpayment was made in a Lump Sum, the Administrative Committee
will seek reimbursement; provided, that if the Administrative Committee
determines that the expense or burden of seeking recovery would be greater than
the likely recovery, it may exercise discretion in determining not to pursue a
recovery.

- 59 -

--------------------------------------------------------------------------------

 

ARTICLE IX.

Trust, the Trustee and Plan Financing

9.1.Trust Agreement.  The Trust Agreement provides for the administration of the
Trust.  The Trust Agreement, as amended, will continue in force and will be
deemed to form a part of this Plan, and any and all rights or benefits which may
accrue to any person under this Plan will be subject to all the terms and
provisions of the Trust Agreement.

9.2.Selection of Trustee.  As provided in the Trust Agreement, the Investment
Committee will have the power to remove the Trustee and to appoint a successor
Trustee.

9.3.Trustee’s Duties.  The powers, duties and responsibilities of the Trustee
will be as stated in the Trust Agreement, and nothing contained in the Plan
either expressly or by implication will be deemed to impose any additional
powers, duties or responsibilities upon the Trustee.  The foregoing
notwithstanding, the Trustee will have no investment authority not specifically
granted to the Trustee by the terms of the Trust and the Trustee will be bound
by the instructions of the Investment Committee or Investment Manager as
provided in Article VIII.  All Participating Employer Contributions will be paid
into the Trust and all benefits payable under the Plan will be paid from the
Trust.  No Participating Employer will have any rights or claims of any nature
in or to the assets of the Trust Fund except the right to require the Trustee to
hold, use, apply and pay such assets in its possession, in accordance with the
directions of the Investment Committee for the exclusive benefit of the
Participants, Spouses and Beneficiaries, except as otherwise provided in the
Plan.

9.4.Trust Income.  The net income derived from the Trust will be accumulated and
will from time to time be invested as a part of the Trust Fund.

9.5.Expenses.  Unless paid by the Participating Employers, all costs and
expenses incurred in connection with the general administration of the Plan and
Trust will be paid by the Trust.

9.6.Trust Entity.  The Trust will be a separate entity aside and apart from the
Participating Employers or their assets.  The Trust and the corpus and income
thereof will in no event and in no manner whatsoever be subject to the rights or
claims of any creditor of any Participating Employer.

9.7.Funding Policy.  The Investment Committee will establish and direct the
implementation of a funding policy and method for the Plan which will be
consistent with the objectives of the Plan and with the minimum funding
standards established under Code Section 412.

9.8.Participating Employer Contributions.  Each Participating Employer will make
contributions to the Trust to fund benefits of the Plan in such amounts and at
such times as the Investment Committee, in accordance with the funding policy
and method of the Plan, will from time to time direct; provided that any such
contribution will be made not later than the due date for the Participating
Employer’s federal income tax return (including extensions) for the taxable year
and Plan Year for which such contribution is made.  All Participating Employer

- 60 -

--------------------------------------------------------------------------------

 

Contributions are conditioned upon the qualification of the Plan under Code
Section 401(a) and upon the deductibility of such contributions by the
Participating Employer under Code Section 404.  Participating Employer
Contributions can be made in cash or in securities of the Company; provided that
in no case will the Plan acquire or hold securities of the Company if the
aggregate fair market value of the securities exceeds ten percent of the fair
market value of the Plan assets or if the securities fail to qualify as
“Qualifying Participating Employer Securities” under Section 407 of ERISA.

9.9.Forfeitures.  Forfeitures of benefits under the Plan arising for any reason
will be applied to reduce the cost of the Plan and will not be used to increase
the benefits under the Plan otherwise payable to or on behalf of Participants.

9.10.Exclusive Benefit of Participants.  Except to the extent provided below,
all Participating Employer Contributions under the Plan will be paid to the
Trustee and deposited in the Trust Fund and will be held, managed and
distributed solely in the interest of the Participants, their Spouses and
Beneficiaries for the exclusive purposes of providing benefits to such persons
and paying all costs and expenses incurred in connection with the general
administration of the Plan and Trust, to the extent such costs and expenses are
not paid by the Participating Employers.  Notwithstanding the foregoing,
Participating Employer Contributions and the earnings thereon may be applied as
follows:

 

(a)

Non-Deductible Contribution Reversion.  Participating Employer contributions are
conditioned upon the deductibility of such contributions and if, and to the
extent, deduction of a Participating Employer Contribution under Code Section
404 is disallowed, such Participating Employer Contributions, adjusted for any
investment losses, will be returned to the Participating Employers within one
year after the disallowance of the deduction, provided that this reversion
provision will not be applicable to the extent that it is determined by the
Administrative Committee that such reversion will adversely affect the qualified
status of the Plan;

 

(b)

Mistake of Fact Reversions.  If, and to the extent, a Participating Employer
Contribution is made through mistake of fact, such Participating Employer
Contribution and any earnings on such contributions will be returned to the
Participating Employers within one year of the payment of the contribution;

 

(c)

Excess Assets Reversions.  If any amounts arising out of the variation between
expected actuarial requirements and actual requirements remain in the Trust Fund
after termination of the Plan and if all liabilities of the Plan to persons
entitled to benefits under the Plan have been satisfied in accordance with
applicable law, such remaining amounts will be distributed to the Participating
Employers in such amounts as the Investment Committee in its sole discretion
will determine, provided such distribution is in accordance with applicable law.

 

(d)

Exercise of Plan Sponsor or Settlor Authority.  Notwithstanding the foregoing,
the provisions of this Section 9.10 will not be applicable with respect to Plan
design

- 61 -

--------------------------------------------------------------------------------

 

 

decisions including decisions made pursuant to Section 1.3, Article VII or
Article VIII, or with respect to exercises of any other Plan sponsor or settlor
authority.

9.11.Benefits Payable Only from Trust Fund.  All benefits provided by the Plan
will be paid solely from the Trust Fund, and neither any Participating Employer
nor any agent or representative of a Participating Employer will be liable in
any manner for any such benefits.

- 62 -

--------------------------------------------------------------------------------

 

ARTICLE X.

Adoption and Withdrawal from Plan

10.1.Procedure for Adoption.  Any Participating Employer may adopt the Plan for
the benefit of its Employees as of a date specified.  Any Employer that employs
Participants shall be deemed to have adopted the Plan unless otherwise
determined  by the Administrative Committee.  Notwithstanding any term or
provision of the Plan to the contrary (including, but not limited to, terms and
conditions concerning Years of Service, Compensation and amount of Pension
Benefits), the terms and provisions as may be imposed with respect to such
Employees in an applicable Supplement will govern.  A partnership, limited
liability company, or other noncorporate entity may be a Participating Employer,
subject to such conditions as may be required by the Administrative Committee.

10.2.Procedure for Withdrawal.  Any Participating Employer may, with the consent
of the Company, and subject to such conditions as may be imposed by the Company,
terminate its adoption of the Plan.

- 63 -

--------------------------------------------------------------------------------

 

ARTICLE XI.

Amendment and Termination

11.1.Amendments.

 

(a)

Power to Amend.  The Company will have the right at any time to amend in whole
or in part any or all of the provisions of the Plan except as expressly set
forth below:

 

(i)

no amendment will increase the duties or liabilities of the Trustee without its
written consent;

 

(ii)

no amendment will have the effect of vesting in any Employer any interest in any
funds, securities or other property subject to the terms of the Plan and Trust;

 

(iii)

no amendment will authorize or permit at any time any part of the corpus or
income of the Trust Fund to be used for or diverted to purposes other than for
the purposes specified in the Plan, except as permitted by Section 11.14;

 

(iv)

no amendment will reduce a Participant’s Accrued Benefit, or the Non-forfeitable
portion thereof, subject to Section 11.1(c);

 

(v)

effective January 1, 2008, no amendment will shall increase the Plan’s
liabilities in violation of Section 13.13(b).

The Company’s authority to amend the Plan has been delegated to the
Administrative Committee to the extent provided in Section 11.1(d).  The
authority to amend the Plan in any respect (whether or not such amendment is
within the authority delegated to the Administrative Committee) may also be
exercised by the Board of Directors or any other person to whom the Board
delegates such authority.  

 

(b)

Effect of Amendment.  If a person is not an Eligible Employee on or after the
effective date of any amendment to the Plan, the amendment will be deemed as
having no effect on the amount of such person’s benefits unless the amendment
specifically provides otherwise.

 

(c)

Restriction on Amendment.  Except as otherwise permitted by Code Section 411 or
regulations or other administrative guidance issued thereunder,

 

(i)

no amendment to the Plan shall reduce a Participant’s Accrued Benefit as of the
effective date of the amendment.  

 

(ii)

any amendment that affects the determination of the Non-forfeitable portion of a
Participant’s Accrued Benefit shall apply to a Participant who as of the date
that is sixty days after the effective date of the amendment

- 64 -

--------------------------------------------------------------------------------

 

 

has completed at least three Years of Vesting Service only if the effect of the
amendment is to increase the Non-forfeitable portion of the Participant’s
Accrued Benefit (including the portion accrued after the effective date of the
amendment).  The preceding language concerning an amendment to the Plan’s
vesting schedule will also apply when a Plan with different requirements for
non-forfeitability is merged into the Plan.  

 

(iii)

the Plan will not be amended so as to eliminate or reduce an early retirement
benefit or a retirement‑type subsidy, or eliminate an optional form of payment,
with respect to a Participant’s Accrued Benefit as of the effective date of the
Amendment; provided, however, the retirement‑type subsidy need only be preserved
for those Participants who before or after the date of the amendment (but before
incurring a Termination of Employment) satisfy the eligibility requirements for
the subsidy prior to the amendment.  The foregoing limitations do not apply to
benefit accrual occurring after the date of the amendment.

 

(d)

Authority of Administrative Committee.  The Administrative Committee has been
delegated the authority of the Company to adopt any amendments to the Plan as
the Administrative Committee may determine to be necessary or appropriate,
except that no amendment shall be made to any Plan without approval of the Board
of Directors unless the Administrative Committee determines that such amendment
will not significantly change the overall level of benefits provided by such
Plan; significantly change the requirements for eligibility for participation in
the Plan; or add any material new benefit that would significantly increase the
cost of the Plan.  In illustration but not limitation of the foregoing, the
Administrative Committee is authorized to adopt any amendment to a Plan that it
determines to be:

 

(i)

an amendment that provides for the Plan to be adopted by any business entity
acquired by the Company, including providing any special rules applicable to the
employees of such business entity;

 

(ii)

an amendment that the Administrative Committee determines to be of an
administrative, ministerial or technical nature only;

 

(iii)

an amendment that the Administrative Committee determines to be necessary or
appropriate to carry out any amendment approved by, or other resolution adopted
by, the Board;

 

(iv)

an amendment that the Administrative Committee determines to be necessary or
appropriate to comply with any applicable law, including without limitation any
amendment required by the Internal Revenue Service as a condition to the
issuance of a favorable determination letter with respect to the Plan, or
necessary to conform the terms of the Plan to established administrative
practices or procedures; or

- 65 -

--------------------------------------------------------------------------------

 

 

(v)

an amendment that the Administrative Committee determines to be necessary or
appropriate to clarify or to resolve any inconsistency or ambiguity in the terms
of the Plan.

The adoption by the Administrative Committee of any amendment to the Plan shall
constitute conclusive evidence that the Administrative Committee has determined
such amendment to be authorized under the terms of the foregoing resolution,
which determination shall be conclusive and binding on all employees,
participants, beneficiaries and other persons claiming any benefit under the
Plan.

11.2.Termination.  It is the expectation of the Company that it will continue
the Plan and the payment of contributions hereunder indefinitely, but the
continuation of the Plan and the payment of Participating Employer Contributions
hereunder is not assumed as a contractual obligation of the Company or any other
Participating Employer; and the right is reserved by the Company or any
Participating Employer at any time to reduce, suspend or discontinue its
contributions hereunder; provided, however, that the Participating Employer
Contributions for any Plan Year accrued or determined prior to the end of such
Plan Year will not after the end of such Plan Year be retroactively reduced,
suspended or discontinued except as may be permitted by law.  The Plan will
terminate upon the occurrence of any of the following events:

 

(a)

Business Form.  Legal adjudication of the Company as bankrupt, a general
assignment by the Company to or for the benefit of its creditors, or dissolution
of the Company other than by form of or as a result of a reorganization where
the business of the Company is continued; or

 

(b)

Board of Directors Action.  Termination of the Plan by the Board of Directors at
any time when, in its judgment, business, financial or other good causes make
such termination advisable, to become effective upon the execution and delivery
by the Company to the Administrative Committee and Investment Committee and to
the Trustee of a written resolution signed on its behalf by an officer of the
Company and stating the fact of such termination and the date as of which it is
to be effective.

Upon the termination of the Plan or partial termination of the Plan, the rights
of affected persons to the benefits provided under the Plan which are not vested
and Non-forfeitable as of the date of such termination or partial termination
will be fully vested and Non-forfeitable to the extent then funded; provided,
however, notwithstanding any other provision of the Plan, the rights of all
persons entitled to vested and Non-forfeitable benefits under the Plan will be
limited to the assets of the Trust Fund, and to the extent benefits are
guaranteed by the PBGC, and no Participating Employer or Employer will have any
obligation to make any contributions to pay any benefits under the Plan
subsequent to a termination or partial termination of the Plan.

11.3.Disposition of Fund on Termination.  Subject to the provisions of Section
9.10, upon an entire termination of the Plan the Trust Fund will be liquidated
by making provisions (if not already so provided) for payments, after providing
for the costs and expenses of the Plan and Trust Fund, to the extent the assets
in the Trust Fund are sufficient therefor, in the order of precedence
established under ERISA Section 4044; provided however, in the event the Plan
terminates or there is a spin-off of part of the Plan (other than a de minimis
spin-off permitted

- 66 -

--------------------------------------------------------------------------------

 

under Treasury Regulations Section 1.414(1)-(n)(2)) within five years of the
effective date of any de minimis merger of any defined benefit plan (the
“Smaller Plan”) into the Plan (the “Larger Plan”) as permitted by Treasury
Regulations Section 1.414(1)-1(h), there will be payable to Participants, on
whose behalf assets and liabilities were transferred from the Smaller Plan to
the Larger Plan, a special schedule of benefits (consisting of all the benefits
that would be provided by the Smaller Plan on a termination basis just prior to
the merger) in a priority category higher than the highest priority category
payable under Section 4044 of ERISA.  Plan assets will be allocated to that
schedule in accordance with the allocation of assets to scheduled benefits in
Treasury Regulations Section 1.414(1)-1(f)(3).  The preceding provisions for
payments will be made regardless of whether the Participant has incurred a
Termination of Employment and regardless of the Participant’s age.

11.4.Disposition Medium.  The allocations, referred to in Section 11.3, may be
implemented through the continuance of the Trust Fund (as a wasting trust),
through a new Trust Fund, through the purchase of insurance company annuity
contracts or by a combination of these methods.  Notwithstanding the previous
sentence, every Participant with an Accrued Benefit in excess of $5,000 (or such
higher amount permitted by applicable law) is entitled to receive his Accrued
Benefit in the form of an insurance company annuity contract (with such contract
including all optional forms of payment available under the Plan at plan
termination, any retirement‑type subsidy and qualified joint and survivor and
pre‑retirement survivor annuity features as are required by Code Section
411(d)(6) or Treasury regulations thereunder) unless such Participant elects a
different form of payment.  Any election by a married Participant of a form of
payment other than an annuity contract with joint and survivor and
pre‑retirement survivor annuity features (with the Spouse designated as the
survivor) must be consented to by the Participant and, to the extent applicable,
the Spouse.

- 67 -

--------------------------------------------------------------------------------

 

ARTICLE XII.

Special Top-Heavy Rules

12.1.Application.  Notwithstanding any provisions of the Plan to the contrary,
the provisions of this Article XII will apply and be effective for any Plan Year
for which the Plan will be determined to be a “Top-Heavy Plan” as provided and
defined herein.

12.2.Special Terms.  For purposes of this Article XII, the following terms will
have the following meanings:

 

(a)

“Active Participant” means an Eligible Employee who is a Participant in the Plan
at the time of reference.

 

(b)

“Aggregate Benefit” means the sum of:

 

(i)

the present value of the accrued benefit under each and all defined benefit
plans in the Aggregation Group determined on each plan’s individual
Determination Date as if there were a termination of employment on the most
recent date the plan is valued by an actuary for purposes of computing plan
costs under Code Section 412 within the 12-month period ending on the
Determination Date of each such plan, but with respect to the first plan year of
any such plan determined by taking into account the estimated accrued benefit as
of the Determination Date; provided, the actuarial assumptions to be applied for
purposes of this paragraph (i) will be the same assumptions as those applied for
purposes of determining the actuarial equivalents of optional benefits under the
particular plan, except that the interest rate assumption will be five percent;
nonproportional subsidies will be valued as required under Regulation 1.416-1;

 

(ii)

the present value of the accrued benefit (i.e., account balances) under each and
all defined contribution plans in the Aggregation Group, valued as of the
valuation date coinciding with or immediately preceding the Determination Date
of each such plan, including (A) contributions made after the valuation date but
on or prior to the Determination Date, (B) with respect to the first plan year
of any plan, any contribution made subsequent to the Determination Date but
allocable as of any date in the first plan year, or (C) with respect to any
defined contribution plan subject to Code Section 412, any contribution made
after the Determination Date that is allocable as of a date on or prior to the
Determination Date; and

 

(iii)

the sum of each and all amounts distributed (other than a rollover or
plan-to-plan transfer) from any Aggregation Group Plan, plus a rollover or
plan-to-plan transfer initiated by the Employee and made to a plan which is not
an Aggregation Group Plan within the Current Plan Year or within the preceding
four plan years of any such plan, provided such amounts are not already included
in the present value of the accrued benefits as of the

- 68 -

--------------------------------------------------------------------------------

 

 

valuation date coincident wither immediately preceding the Determination
Date.  Effective January 1, 2002, the present value of the accrued benefits and
amounts of account balances of an Employee as of the Determination Date will be
increased by the distributions made with respect to the Employee under the Plan,
and any plan aggregated with the Plan under Code Section 416(g)(2), during the
one-year period ending on the determination date.  The preceding sentence will
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Section Code
416(g)(2)(A)(i).  In the case of a distribution made for reason other than
severance from employment, death, or disability, this provision will be applied
by substituting “five-year period” for “one-year period”.  The accrued benefits
of any individual who has not performed an hour of service for an Employer
during the one-year period ending on the Determination Date will not be taken
into account.

The Aggregate Benefit will not include the value of any rollover or plan-to-plan
transfer, the contribution or transfer of which to an Aggregation Group Plan was
initiated by a Participant, was from a plan which was not an Aggregation Group
Plan and was made after December 31, 1983, nor will the Aggregate Benefit
include the value of employee contributions which are deductible pursuant to
Code Section 219.

 

(c)

“Aggregate Compensation” means one-twelfth of the average of an Active
Participant’s Compensation from a Participating Employer, as defined in Code
Section 415, earned during the five-consecutive-Plan-Year period in which the
Active Participant’s compensation is the highest and during which the Plan is a
Top-Heavy Plan, and during which the Active Participant earns a Year of
Aggregate Service.  If a person has less than five consecutive Plan Years of
compensation, or if the Plan is not a Top-Heavy Plan during five consecutive
Plan Years, “Aggregate Compensation” will mean one-twelfth of the average of the
Active Participant’s compensation earned during the Plan Years the Plan was a
Top-Heavy Plan and during which the Active Participant earned a Year of
Aggregate Service, divided by the number of such Plan Years.  An Active
Participant’s Aggregate Compensation will exclude all compensation earned prior
to January 1, 1984 or during any Plan Year the Plan is not a Top-Heavy Plan.

 

(d)

“Aggregation Group” means the Plan and one or more plans (including plans that
terminated) which are described in Code Section 401(a), is an annuity contract
described in Code Section 403(a) or is a simplified employee pension described
in Code Section 408(k) maintained or adopted by the Employer in the Current Plan
Year or one of the four preceding Plan Years which is either a “Required
Aggregation Group” or a “Permissive Aggregation Group”:

 

(i)

A “Required Aggregation Group” means all Aggregation Group Plans in which either
(A) a Key Employee participates or (B) which enable any

- 69 -

--------------------------------------------------------------------------------

 

 

Aggregation Group Plan in which a Key Employee participates to satisfy the
requirements of Code Section 401(a)(4) or Code Section 410.

 

(ii)

A “Permissive Aggregation Group” means Aggregation Group Plans included in the
Required Aggregation Group, plus one or more other Aggregation Group Plans, as
designated by the Board of Directors of the Company in its sole discretion,
which satisfy the requirements of Code Sections 401(a)(4) and 410 when
considered with the other component plans of the Required Aggregation Group.

 

(e)

“Aggregation Group Plan” means the Plan and each other plan in the Aggregation
Group.

 

(f)

“Current Plan Year” means (i) with respect to the Plan, the Plan Year in which
the Determination Date occurs, and (ii) with respect to each other Aggregation
Group Plan, the plan year of such other plan in which occurs the Determination
Date of such other plan.

 

(g)

“Determination Date” means (i) with respect to the Plan and its Plan Year, the
last day of the preceding Plan Year; or (ii) with respect to any other
Aggregation Group Plan in any calendar year during which the Plan is not the
only component plan of an Aggregation Group, the determination date of each plan
in such Aggregation Group to occur during the calendar year as determined under
the provisions of each such plan.

 

(h)

“Former Key Employee” means an Employee (including a terminated Employee) who is
not a Key Employee in the Current Plan Year but who was a Key Employee at any
time prior to the four preceding Plan Years.  

 

(i)

“Key Employee” means an Employee or former terminated Employee (including any
deceased Employee) who at any time during the Plan Year that includes the
Determination Date is:

 

(i)

An officer of the Employer whose compensation from a Participating Employer and
an Employer during the Plan Year is greater than $170,000 (as adjusted under
Code Section 416(i)(1)); provided, however, that no more than the lesser of (A)
50 Employees, or (B) the greater of (1) three Employees or (2) ten percent
(rounded to the next whole integer) of the greatest number of Employees during
the Plan Year will be considered as officers for this purpose.  Such officers
considered will be those with the greatest annual compensation as an officer
during the Plan Year;

 

(ii)

A person who owns more than five percent of the value of outstanding stock of
the Company or of any Employer or more than five percent of the total combined
voting power of all stock of the Company or any Employer (considered separately)
or  5%

- 70 -

--------------------------------------------------------------------------------

 

 

(iii)

A person who owns more than one percent of the value of the outstanding stock of
a Participating Employer or of any Employer or more than one percent of the
total combined voting power of all stock of a Participating Employer or of any
Employer (considered separately) and whose total annual compensation from a
Participating Employer and an Employer is in excess of $150,000.

For the purposes of this Section, compensation will mean compensation as defined
in Code Section 415(c)(3).  The determination of who is a Key Employee will be
made in accordance with Code Section 416(i)(1) and the applicable regulations
and other guidance of general applicability issued thereunder.  Any person who
is a Key Employee under more than one of the three paragraphs of this Section
12.2(i) will have his Aggregate Benefit under the Aggregate Group Plans counted
only once with respect to computing the Aggregate Benefit if Key Employees as of
any Determination Date.”

 

(j)

“Top‑Heavy Plan” means the Plan with respect to any Plan Year if the Aggregate
Benefit of all Key Employees or the Beneficiaries of Key Employees determined on
the Determination Date is an amount in excess of 60 percent of the Aggregate
Benefit of all persons who are Employees within the Current Plan Year (excluding
Former Key Employees), plus the Aggregate Benefit of persons who have been
Employees (but are not Former Key Employees) within the four preceding Plan
Years, but who are not Employees in the Current Plan Year.  With respect to any
calendar year during which the Plan is not the only Aggregation Group Plan, the
ratio determined under the preceding sentence will be computed based on the sum
of the Aggregate Benefits of each Aggregation Group Plan totaled as of the last
Determination Date of any Aggregation Group Plan to occur during the calendar
year.

 

(k)

“Year of Aggregate Service” means a Plan Year in which an Active Participant
earns at least 1,000 Hours of Service, provided that any Plan Year when the Plan
is not a Top‑Heavy Plan will be disregarded.

12.3.Vested Percentage.  For any Plan Year that the Plan is a Top-Heavy Plan,
the Non-forfeitable percentage of the Accrued benefit of any person who is an
Employee for such Plan Year will be determined under the following table, where
the first column is the Employee’s Years of Service and the second column is the
Employee’s Non-forfeitable percentage in such Accrued benefit:



- 71 -

--------------------------------------------------------------------------------

 

Years of Service

Vesting Percentage

Less than 2 years

0%

2 years but less than 3 years

20%

3 years but less than 4 years

40%

4 years but less than 5 years

60%

5 years or more

100%

For any Plan Year following a Plan Year in which the Plan was a Top-Heavy Plan
but during which Plan Year the Plan is not a Top-Heavy Plan, the Employee’s
Non-forfeitable percentage in his accrued Benefit will be not less than the
Non-forfeitable percentage as of the date the Plan was last a Top-Heavy Plan;
provided that any Employee who has accrued not less than three Years of Service
as of the first day of the Plan Year following the Plan Year the Plan was last
determined to be a Top-Heavy Plan will have his Non-forfeitable percentage for
future benefits as well as accrued benefits determined under this Section
12.3.  For purposes of this Section 12.3, only Employees who perform an Hour of
Service after the Plan becomes a Top-Heavy Plan are entitled to the special
vesting provisions.

12.4.Minimum Benefit.  Notwithstanding any provision of the Plan to the
contrary, for any Plan Year that the Plan will be a Top-Heavy Plan, the Accrued
Benefit under the Plan for an Active participant who has completed a Year of
Aggregate Service during such Plan Year (regardless of whether he is still
employed on the last day of the Plan Year) but who is neither a Key Employee nor
a Former Key Employee will be not less than a monthly benefit payable to the
Employee in the form of a Single Life Annuity commencing at his Normal
Retirement Date or the attained age, if later, were the person to have a
Termination of Employment on the Determination Date, considering his Aggregate
Compensation and Years of Aggregate Service earned prior to the Determination
Date in an amount equal to (a) reduced by (b):

 

(a)

Is an amount equal to two percent of the Participant’s Aggregate Compensation
multiplied by the Participant’s Years of Aggregate Service not to exceed ten
such Years of Aggregate Service.

 

(b)

Is the monthly benefit payable to the Participant in the form of a Single Life
Annuity commencing at his Normal Retirement Date or the attained age, if later,
were the person to have a Termination of Employment on the Determination Date,
such monthly benefit being the Actuarial Equivalent of the accrued benefit of
the Participant under any other Aggregation Group Plan, plus the additional
amount, if any, of any distribution from the other Aggregation Group Plan which
has not been recontributed to the other plan as of the Determination Date.

Any benefit paid under the Plan which satisfies the requirements of this Section
12.4 will be paid at such time, in such form, and subject to such conditions as
benefits are otherwise payable under the Plan, except that any such benefit
payable commencing after the person’s Normal Retirement Date will be the
Actuarial Equivalent of the person’s benefit at his Normal Retirement Date.

For purposes of satisfying the minimum benefit requirements of Code Section
416(c)(1) and the Plan, in determining Years of Service, any Service with an
Employer will be disregarded to the

- 72 -

--------------------------------------------------------------------------------

 

extent that such Service occurs during a Plan Year when the Plan benefits
(within the meaning of Code Section 410(b)) no Key Employee or former Key
Employee.

12.5.Maximum Benefit Accrual.  For any Plan Year that the Plan is a Top‑Heavy
Plan, the denominator of the “Defined Benefit Plan Fraction” and the denominator
of the “Defined Contribution Plan Fraction” (as defined in Section 13.11) will
be determined by substituting “1.0” for “1.25.” The preceding sentence will not
apply with respect to any Plan Year that the Plan is a Top-Heavy Plan if (a)
Section 12.4 is applied by substituting “three percent” for “two percent” and
(b) the Plan would not be a Top-Heavy Plan if “90 percent” were substituted for
“60 percent” in Section 12.2(j).  The first sentence of this Section 12.5 will
not apply with respect to an Employee for any Plan Year during which he accrues
no benefit under any plan of the Aggregation Group.

12.6.Termination of Top‑Heavy Status.  If the Plan has been determined to be a
Top-Heavy Plan for one or more Plan Years and thereafter ceases to be a
Top-Heavy Plan, the provisions of this Article XII will cease to apply to the
Plan effective as of the Determination Date on which the Plan is not a Top-Heavy
Plan.

- 73 -

--------------------------------------------------------------------------------

 

ARTICLE XIII.

Miscellaneous Provisions

13.1.Company Merger.  In the event any successor corporation to the Company by
merger, consolidation, purchase or otherwise, will elect to adopt the Plan, such
successor corporation will be substituted hereunder for the Company upon filing
in writing with the Trustee its election to do so.

13.2.Plan Merger.  The Plan will not merge or consolidate with, or transfer any
assets or liabilities to, any other plan, unless each person entitled to
benefits would receive a benefit immediately after the merger, consolidation or
transfer (if the Plan were then terminated) which is equal to or greater than
the benefit he would have been entitled to immediately before the merger,
consolidation or transfer (if the Plan were then terminated).

13.3.Nonalienation of Benefits.  Except as provided in Section 13.4, no benefit
payable at any time under the Plan will be subject in any manner to alienation,
sale, transfer, assignment, pledge, attachment, or other legal proceeding or
processes, or encumbrance of any kind.  Any attempt to alienate, sell, transfer,
assign, pledge, attach or otherwise encumber any such benefits, whether
currently or thereafter payable, will be void.  No benefit, nor any fund which
may be established for the payment of such benefits, will, in any manner, be
liable for or subject to the debts or liabilities of any person entitled to such
benefits.  If any person will attempt to, or will, alienate, sell, transfer,
assign, pledge or otherwise encumber his benefits under the Plan or, if by
reason of his bankruptcy or other event happening at any time, such benefits
would devolve upon any other person or would not be enjoyed by the person
entitled thereto under the Plan, then the Administrative Committee, in its
discretion, may terminate the interest in any such benefits of the person
entitled thereto under the Plan and hold or apply them to or for the benefit of
such person entitled thereto under the Plan in such manner as the Administrative
Committee may deem proper.

13.4.Qualified Domestic Relations Orders.  Notwithstanding the provisions of
Article VI or Article VII, if a former Spouse, child or other dependent of a
Participant (an “alternate payee” for purposes of this Section 13.4) is entitled
to receive all or a portion of a Participant’s Accrued Benefit pursuant to a
Qualified Domestic Relations Order (as defined below), then the Participant’s
Accrued Benefit will be payable pursuant to such Qualified Domestic Relations
Order and consistent with the Plan procedures identified below.  The
Participant’s Accrued Benefit will be reduced to the extent necessary to reflect
the time, manner and amount of such payments to such alternate payee(s) pursuant
to a Qualified Domestic Relations Order.  A “Qualified Domestic Relations Order”
is a judgment, decree or order (including approval of a property settlement
agreement) relating to the provision of child support, alimony payments or
marital property rights to an alternate payee which is made pursuant to a state
domestic relations law (including a community property law), which creates or
recognizes the existence of an alternate payee’s right to, or assigns to an
alternate payee the right to, receive all or a portion of the benefits payable
with respect to such Participant under the Plan, and which satisfies the other
requirements of Code Section 414(p).  The Administrative Committee will
establish procedures to determine the qualified status of domestic relations
orders and to administer distributions pursuant to Qualified Domestic Relations
Orders.

- 74 -

--------------------------------------------------------------------------------

 

13.5.No Employment Guarantee.  Neither the establishment of the Plan nor any
modification thereof, nor the creation of any fund or benefit, nor the payment
of any benefits will be construed as giving to any Participant or any other
person any legal or equitable right against the Participating Employers, the
Administrative Committee, the Investment Committee, the Trustee or any Plan
representative except as herein provided.  Under no circumstances will the terms
of employment with the Participating Employer of any Participant be modified or
in any way affected hereby.  The maintenance of this Plan will not constitute a
contract of employment with the Participating Employer, nor will anything
contained in the Plan be construed as such a contract.  Participation in the
Plan will not give any Participant a right to be retained as an Employee of the
Participating Employer.

13.6.Termination of Employment.  When a person incurs a Termination of
Employment, his right to benefits from the Plan will be determined only by the
terms of the Plan.

13.7.Limitation on Vesting.  No person will have any vested right to benefits
under the Plan until all of the applicable requirements for such benefits set
forth in Article IV or V have been fulfilled, and then any such rights will be
subject to the limitation of Section 11.2.

13.8.No Duplication of Benefits.  No benefits will be paid to any person under
more than one provision of the Plan for the same period of time.

13.9.Source of Benefits.  All benefits payable under the Plan will be paid or
provided for solely from the Trust, and the Participating Employers assume no
liability or responsibility therefor.

13.10.Reduction for Overpayment.  The Administrative Committee will, whenever it
determines that a person has received benefit payments under the Plan in excess
of the amount to which the person is entitled under the terms of the Plan, make
reasonable attempts to collect such overpayment from the person.  If the person
to whom such overpayments were made does not, within a reasonable time, make the
requested repayment to the Administrative Committee, and if the overpayment was
due to an error by the Plan that the Participant would have no reasonable way of
knowing was an error, the overpayment will be considered as an advance payment
of benefits and the Administrative Committee will direct the Trustee to reduce
future benefits until the overpayment has been recouped.  Nothing contained
herein shall be construed to limit the authority of the Administrative Committee
to recover any overpayment by any method otherwise available at law or
equity.  Any payment made to a person in error shall be considered a separate
fund held by such person in trust for the benefit of the Plan.

13.11.Limitations on Pension Benefits Payable to Highly Compensated
Participants.  In the event of Plan termination for any reason other than the
failure to obtain Internal Revenue Service approval, the benefit of any highly
compensated active or former Employee of the Participating Employer or any
Related Participating Employer is limited to a benefit that is nondiscriminatory
under Code Section 401(a)(4).  In any other event, benefits distributed to any
Participant who is one of the 25 most highly compensated active and former
highly compensated Employees are restricted such that the annual payments are no
greater than an amount equal to the payment that would be made on behalf of the
Participant under a single

- 75 -

--------------------------------------------------------------------------------

 

life annuity that is the Actuarial Equivalent of the sum of the Participant’s
Accrued Benefit and the Participant’s other benefits under the Plan.  The
preceding sentence will not apply if:

 

(a)

after payment of the benefit to the Participant, the value of Plan assets equals
or exceeds 110 percent of the value of current liabilities, as defined in Code
Section 412(1)(7), or

 

(b)

the value of the benefits for the Participant is less than 1 percent of the
value of current liabilities.

The limitations in this Section will automatically become inoperative and of no
effect upon a ruling by the Internal Revenue Service that they are not
required.  If regulations are issued modifying the limitations described in this
Section, the Plan will be amended in a timely fashion to incorporate such
modified regulations; and, prior to such amendment, the Plan will be
administered in accordance with the modified regulations.  For purposes of this
Section 13.11, the term “benefit” includes loans in excess of the amount set
forth in Code Section 72(p)(2)(A), any periodic income, and any Death Benefits
not provided for by insurance on the Participant’s life.

13.12.Maximum Pensions.  Notwithstanding any provisions of the Plan to the
contrary, the Benefit to which a person is entitled at any time during any Plan
Year will be subject to the provisions of Code Section 415, which are hereby
incorporated by reference.  If a Participant has an accrued benefit under a
defined contribution plan or a defined benefit plan (other than this Plan) which
is intended to meet the requirements of Code Section 401(a) and which is
maintained by an Employer, benefits will be reduced under this Plan in order to
satisfy the requirements of Code Sections 415(b)(1) or 415(e).  For limitation
years beginning on and after January 1, 2008, the limitations of Code Section
415 shall be applied in accordance with the final Treasury Regulations issued
April 5, 2007, which are incorporated herein by this reference.

Benefit increases resulting from the increase in the limitations under Code
Section 415(b) shall be provided to all current and former Participants with
benefits limited by Section 415(b) who (a) have an Accrued Benefit under the
Plan immediately prior to January 1, 2002, and (b) have not then commenced
receiving benefit payments from the Plan.  Notwithstanding any other Plan
provisions to the contrary, for purposes of adjusting any benefit or limitation
under Code Section 415(b)(2)(B), (C), or (D), the “applicable mortality table”
for distributions with an annuity start date on or after December 31, 2002, is
the mortality table prescribed by the Secretary of the Treasury as set forth in
Revenue Ruling 2001-62.

13.13.Funding-Based Limitations on Benefits.  Notwithstanding any other
provision of the Plan to the contrary, effective January 1, 2008, the following
limitations shall apply, as and to the extent required by the Pension Protection
Act of 2006.  This Section shall be interpreted and applied consistent with Code
Section 436 and any guidance issued thereunder.  For all purposes of this
Section 13.13, the Plan’s “funding target attainment percentage” and “adjusted
funding target attainment percentage” shall have the meanings set forth in Code
Section 436(j).

- 76 -

--------------------------------------------------------------------------------

 

 

(a)

Unpredictable Contingent Event Benefits

In accordance with Code Section 436(b), an “unpredictable contingent event
benefit” (as defined in Code Section 436) to which a Participant would otherwise
be entitled during any Plan Year shall not be provided to such Participant if
the Plan’s adjusted funding target attainment percentage for any Plan Year:

 

(i)

is less than 60%; or

 

(ii)

would be less than 60% taking into account the event for which such benefit is
payable.

The preceding sentence shall cease to apply with respect to any Plan Year,
effective as of the first day of such Plan Year, upon payment by the Company of
a contribution (in addition to any minimum required contribution under Code
Section 430) equal to: (A) in the case of subparagraph (i), the amount of the
increase in the funding target of the Plan (under Code Section 430) for the Plan
Year attributable to the event for which such benefit is payable; or (B) in the
case of subparagraph (ii), the amount sufficient to result in a ‘funding target
attainment percentage’ (as defined in Code Section 436) of 60%.

Notwithstanding the foregoing, any payments restricted under this paragraph
shall not automatically resume upon the date on which such payments are no
longer restricted, but shall resume only upon adoption of a Plan amendment that
otherwise meets the requirements of this Section.  

 

(b)

Plan Amendments Increasing Liability for Benefits

In accordance with Code Section 436(c), an amendment to the Plan which would
have the effect of increasing the Plan’s liabilities by increasing benefits,
establishing new benefits, changing the rate of benefit accrual or changing a
vesting formula, may not take effect during any Plan Year in which the Plan’s
adjusted funding target attainment percentage:

 

(i)

is less than 80%; or

 

(ii)

would be less than 80% taking into account such amendment.

The preceding sentence shall cease to apply with respect to any Plan Year,
effective as of the first day of such Plan Year (or if later, the effective date
of the amendment), upon payment by the Company of a contribution (in addition to
any minimum required contribution under Code Section 430)) equal to: (A) in the
case of subparagraph (i), the amount of the increase in the funding target of
the Plan (under Code Section 430) for the Plan Year attributable to the
amendment; or (B) in the case of subparagraph (ii), the amount sufficient to
result in a funding target attainment percentage of 80%.  Notwithstanding the
foregoing, this paragraph shall not apply to an amendment providing for an
increase in benefits under a formula which is not based on a Participant’s
Compensation, but only if the rate

- 77 -

--------------------------------------------------------------------------------

 

of such increase is not in excess of the contemporaneous rate of increase in
average wages of all Participants subject to the amendment.

Notwithstanding the foregoing, any amendments restricted under this paragraph
shall not automatically take effect upon the date on which such amendments are
no longer restricted, but shall resume only upon the adoption of an additional
Plan amendment that otherwise meets the requirements of this Section.

 

(c)

Accelerated Benefit Distributions

 

(i)

In accordance with Code Section 436(d)(1), in any case in which the Plan’s
adjusted funding target attainment percentage for a Plan Year is less than 60%,
the Plan may not pay any “prohibited payment” (as defined in subparagraph (iv)
below) after the valuation date for the Plan Year.

 

(ii)

In accordance with Code Section 436(d)(2), during any period in which the
Company is a debtor in a case under Title 11 of the United States Code, or
similar Federal or State law, the Plan shall not pay any prohibited
payment.  The preceding sentence shall not apply on or after the date on which
the enrolled actuary of the Plan certifies that the adjusted funding target
attainment percentage of such Plan is not less than 100%.

 

(iii)

In accordance with Code Section 436(d)(3), in any case in which the Plan’s
adjusted funding target attainment percentage for a Plan Year is 60% or greater
but less than 80%, the Plan shall not pay any prohibited payment after the
valuation date for the Plan Year to the extent the amount of the payment exceeds
the lesser of: (A) 50% of the amount of the payment which could be made without
regard to the limits in Code Section 436(d)); or (B) the present value
(determined under guidance prescribed by the Pension Benefit Guaranty
Corporation, using the interest and mortality assumptions under Code Section
417(e)) of the maximum guarantee with respect to the Participant under ERISA
Section 4022.  In addition to the foregoing restriction as to payment amount,
only one prohibited payment meeting the requirements of this paragraph may be
made with respect to any Participant during any period of consecutive Plan Years
to which the limitations under subparagraph (i) or (ii) of this paragraph
apply.  For purposes of the foregoing, a Participant and any Beneficiary on his
behalf (including an alternate payee, as defined in Code Section 414(p)(8)) is
treated as one Participant.  As a result, if the Participant’s Accrued Benefit
is allocated to an alternate payee and one or more other persons, the amount
under this subparagraph shall be allocated among such persons in the same manner
as the Accrued Benefit is allocated, unless a QDRO provides otherwise.

A Participant or Beneficiary who elects an optional form of benefit that is not
available as of the Participant’s Annuity Starting Date due to the application
of this subparagraph shall have the option either (A) to defer

- 78 -

--------------------------------------------------------------------------------

 

payment to a later date (to the extent permitted under the Plan); or (B) to
bifurcate the benefit into restricted and unrestricted portions.  If the
Participant elects to bifurcate payment of the benefit, with respect to the
unrestricted portion, the Participant may elect any optional form of benefit
then available under the Plan and, with respect to the restricted portion, the
Participant may elect any optional form of benefit then available under the Plan
that is not a prohibited payment.  For purposes of this subparagraph, the
“unrestricted portion” of the benefit is the lesser of (A) 50% of the benefit;
or (B) the portion of the benefit that has a present value equal to the Pension
Benefit Guaranty Corporation guarantee amount described in Treasury Regulation
Section 1.436-(1)(d)(3)(iii)(C).  Notwithstanding the foregoing, the form of a
Participant’s benefit that had commenced while the restriction under this
paragraph applied shall not be adjusted to another form of payment on or after
the date on which such payments are no longer restricted.

 

(iv)

For purposes of this paragraph, a “prohibited payment” shall mean (A) any amount
that the Participant elects to have paid in a lump sum pursuant to Section
7.2(d) or any Supplement (but not any amount paid as a lump sum pursuant to
Section 7.3)), (B) any other payment in excess of the monthly amount paid under
a life only annuity (plus any social security supplements paid in accordance
with Code Section 411(a)(9)) to any Participant or Beneficiary whose annuity
starting date (as defined in Code Section 417(f)(2)) occurs during a limitation
period described in subparagraph (i) or (ii); (C) any payment for the purchase
of an irrevocable commitment from an insurer to pay benefits; or (D) any other
payment specified in the Treasury Regulations.

 

(d)

Future Benefit Accruals

In accordance with Code Section 436(e), in any case in which the Plan’s adjusted
funding target attainment percentage for a Plan Year is less than 60%, benefit
accruals under the Plan shall cease as of the valuation date for the Plan
Year.  The preceding sentence shall cease to apply with respect to any Plan
Year, effective as of the first day of such Plan Year, upon payment by the
Company of a contribution (in addition to any minimum required contributions
under Code Section 430) equal to the amount sufficient to result in an adjusted
funding target attainment percentage of 60% or more.  Notwithstanding the
foregoing, benefit accruals shall not automatically resume upon the date on
which benefit accruals are no longer restricted, but shall resume only upon
adoption of a Plan amendment that otherwise meets the requirements of this
Section.

13.14.Indemnity.  To the extent permitted by applicable law, and to the extent
that they are not indemnified or saved harmless under any liability insurance
contracts, any present or former Administrative Committee or Investment
Committee members, officers, Employees or directors of the Participating
Employers or their subsidiaries or affiliates, if any, and each of them will be
indemnified and saved harmless by the Participating Employers from and against

- 79 -

--------------------------------------------------------------------------------

 

any and all liabilities or allegations of liability to which they may be
subjected by reason of any act done or omitted to be done in good faith in the
administration of the Plan and Trust, including all expenses reasonably incurred
in their defense in the event that the Participating Employers fail to provide
such defense after having been requested to do so.

13.15.Gender and Number.  Words denoting the masculine gender will include the
feminine and neuter genders and the singular will include the plural and the
plural will include the singular wherever required by the context.

13.16.Severability.  If any provision of the Plan is held illegal or invalid for
any reason, such illegal or invalid provision will not affect the remaining
provisions of the Plan, and the Plan will be construed and enforced as if such
illegal or invalid provisions had never been contained in the Plan.

13.17.Headings.  The headings or articles are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
the Plan, the text will control.

13.18.Uniform and Nondiscriminatory Treatment.  Except with respect to the Plan
design decisions, including decisions made pursuant to Section 1.3, Article VII
or Article VIII, or with respect to exercises of any other Plan sponsor or
settlor authority, any discretion exercisable hereunder by the Company, a
Participating Employer, or either Committee will be exercised in a uniform and
nondiscriminatory manner.

13.19.Applicable Law.  The Plan and Trust will be construed in accordance with
the provisions of ERISA and other applicable federal laws.  To the extent not
inconsistent with such laws, this Plan will be construed in accordance with the
laws of Illinois.

13.20.Action by the Participating Employer.  Action required or permitted to be
taken by a Participating Employer may be taken by action of the board of
directors (or the person or body exercising authority similar to that of a board
of directors in the case of a noncorporate Participating Employer) of that
Participating Employer or by a person or committee of persons authorized to act
by said board.  The Company’s powers may be exercised by its Board of Directors
or a person or committee of persons authorized to act by said Board or by a
committee of said Board or by the Company’s authorized officers or their
delegates.  The Company reserves the right to delegate a portion or all of its
reserved authority as Plan sponsor or settlor of the Plan to any person,
persons, committee or committees, including, but not limited to, its
Compensation Committee, the Administrative Committee or the Investment
Committee.  Notwithstanding the other duties or responsibilities any such person
or committee may have under this Plan or the Trust when acting in another
capacity, any such delegated authority exercised by such person or committee
will constitute the exercise of reserved Plan sponsor or settlor powers.

13.21.Participant Litigation.  In any action or proceeding regarding the
Plan,  Employees, Participants, Spouses or any other persons having or claiming
to have an interest in this Plan will not be necessary parties and will not be
entitled to any notice or process.  Any final judgment which is not appealed or
appealable and may be entered in any such action or proceeding will be binding
and conclusive on the parties hereto and all persons having or

- 80 -

--------------------------------------------------------------------------------

 

claiming to have any interest in this Plan.  To the extent permitted by law, if
a legal action is begun against the Company, any Participating Employer, the
Administrative or Investment Committee or any member thereof, or any of their
directors, officers, partners, members, managers, shareholders, employees, or
agents, by or on behalf of any person and such action results adversely to such
person or if a legal action arises because of conflicting claims to a
Participant’s or other person’s benefits, the costs to such person of defending
the action will be charged to the amounts, if any, which were involved in the
action or were payable to the Participant or other person concerned.  To the
extent permitted by applicable law, acceptance of participation in this Plan
will constitute a release of the Company, any Participating Employer, the
Administrative and Investment Committees and all members thereof, or their
respective directors, officers, partners, members, managers, shareholders,
employees, or agents,  from any and all liability and obligation not involving
willful misconduct or gross neglect.

IN WITNESS WHEREOF, the Administrative Committee has caused this restatement of
the Plan to be executed on the ___ day of January, 2016.

BAXTER INTERNATIONAL INC. ADMINISTRATIVE COMMITTEE

By: /s/ Salvatore Dadouche

Salvatore Dadouche

Administrative Committee Member

- 81 -

--------------------------------------------------------------------------------

 

 

- 82 -